 

Exhibit 10.4

THIRD AMENDMENT TO OFFICE LEASE

This THIRD AMENDMENT TO OFFICE LEASE (this "Third Amendment") made this ___ day
of March, 20 16 ("Execution Date"), by and between TR DEERFIELD OFFICE LLC, a
Delaware limited liability company ("Landlord"), and SURGICAL CARE AFFILIATES,
LLC, a Delaware limited liability company ("Tenant").

 

WHEREAS, Landlord and Tenant entered into that certain Standard Office Lease
dated as of May 10, 2010 (the "Original Lease"), as amended by that certain
First Amendment to Lease dated April 13, 2011 (the "First Amendment") and as
further amended by that certain Second Amendment to Lease dated August 22, 2013
(the "Second Amendment", collectively the "Lease") under which Landlord demised
to Tenant the premises containing a total of 7,526 rentable square feet located
in Suites 250 and 255 on the second (2nd) floor (the "Existing Premises") of the
building located at 520 Lake Cook Road, Deerfield, Illinois (the "520 Building")
of the project known as Corporate 500 Centre, consisting of 500 Lake Cook Road,
510 Lake Cook Road, 520 Lake Cook Road and 540 Lake Cook Road, located in
Deerfield, Illinois (the "Project"), as more particularly set forth in the
Lease.

 

WHEREAS, Landlord and Tenant desire to provide for a relocation of Tenant from
the Existing Premises to New Premises located at 510 Lake Cook Road, Deerfield,
Illinois (the "510 Building"), an extension of the Term of the Lease, a
modification of the rent due under the Lease and amend certain provisions of the
Lease, as more particularly set forth in this Third Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
mutual agreements set forth in the Lease, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant have agreed, and hereby agree that the Lease is amended as
follows:

 

1. Recitals Incorporated. The Recitals set forth above are hereby incorporated
by this reference and shall be deemed terms and provisions hereof with the same
force and effect as if fully set forth in this Section 1.

 

2. Defined Terms. As used in this Third Amendment, the following terms shall
have the respective meanings indicated below:

(a) "Relocation Premises" shall mean the premises on the fourth (41h) floor of
the 510 Building containing approximately 28,410 rentable square feet known as
Suite 410 and shown on the plan attached hereto as Exhibit A;

 

(b) "Relocation Commencement Date" shall mean the date that is the earlier to
occur of (i) the date that Tenant's Work is Substantially Completed (as such
terms are defined in Exhibit B, the Workletter, described in Section 7) which is
estimated to be June 1, 2016, or (ii) the date that Tenant takes occupancy of
the Relocation Premises for the purpose of conducting business therefrom;
provided that such date shall be no later than October 31, 2016;

 

 

--------------------------------------------------------------------------------

 

(c) "Relocation Delivery Date" shall mean the date that Landlord delivers the
Relocation Premises to Tenant, which shall be the date following the Execution
Date;

 

(d) "Relocation Term" shall mean a period of approximately one hundred thirty
(130) months commencing on the Relocation Commencement Date and expiring on the
last day of the calendar month that is one hundred thirty (130) full calendar
months after the Relocation Commencement Date (the "Relocation Expiration
Date"); and

 

(e) "Tenant's Proportionate Share" as defined in the Lease is as of the
Relocation Commencement Date amended to be 4.25%.

 

Capitalized terms which are not otherwise defined herein shall be deemed to have
the same meanings herein as are ascribed to such terms in the Lease. All
references herein to "Lease" shall be deemed to be references to the Lease, as
amended hereby.

 

3. Substitution of Relocation Premises; Termination of Lease of existing
Premises. Tenant shall vacate and will yield up to Landlord possession of the
Existing Premises in accordance with all applicable provisions of the Lease and
this Third Amendment within ten (10) days following the Relocation Commencement
Date. Upon the later of (a) the date of delivery of the Existing Premises to
Landlord by Tenant in accordance with the provisions hereof (the "Give Back
Date") or (b) the Relocation Commencement Date, (i) the Premises under the Lease
shall then be amended so that the "Premises" shall consist of the Relocation
Premises in place of the Existing Premises (ii) the Building under the Lease
shall then be amended so that the "Building" shall be the 510 Building in place
of the 520 Building and (iii) Tenant's obligations under the Lease with respect
to the Existing Premises shall be terminated, except to the extent that such
obligations are intended to survive the expiration or termination of the Lease.

 

4. Temporary Space. Notwithstanding any other provision of the Lease, on or
before March 21, 2016 (the "Access Date"), Landlord shall make available to
Tenant and Tenant

)shall have the right to occupy 3,478 rentable square feet in Suite 160 on the
first (1st )

floor of the

building of the Project located at 540 Lake Cook Road, Deerfield, Illinois  (the
"Temporary Space"), as depicted on Exhibit A-1, for the Temporary Occupancy
Period (as hereinafter defined), which Temporary Space shall be available for
use by Tenant during the period of construction of the Relocation Premises. The
Temporary Space shall be delivered in its "as-is" condition and Tenant shall be
responsible at its cost for the installation of any telephone or data wiring or
cables in the Temporary Space; provided that Tenant shall not be obligated to,
nor have the right to, make any other installations, alterations, additions or
changes to the Temporary Space. To the extent that Tenant installs any telephone
or data wiring or cables in the Temporary Space, Tenant at its cost and expense
shall remove such wiring or cables on or before the expiration of the Temporary
Occupancy Period and shall repair any damage resulting from such removal. The
"Temporary Occupancy Period" shall be defined as the period commencing upon the
Access Date and expiring on the date which is six (6) months thereafter;
provided that such expiration date shall be adjusted on a day for day basis if
Landlord by its improper or wrongful acts causes any delay with regard to Tenant
completing Tenant's Work, including if Landlord fails to comply with the time
periods for Landlord to approve or disapprove the Plans or any

2

--------------------------------------------------------------------------------



 

revised Plans as provided in Paragraph 3(c) of the  Workletter. During the
Temporary Occupancy Period, all of the terms and conditions of the Lease shall
apply as though the Temporary Space were the Relocation Premises, including but
not limited to the obligation of Tenant to pay Additional Rent with respect to
Direct Costs set forth in Section 3 of the Lease commencing as of the Access
Date and the obligations of Tenant set forth in Sections 13 and 14 of the Lease
with respect to indemnity, waiver of subrogation and insurance, except that (i)
Tenant shall not be obligated to pay Basic Rent, (ii) the Relocation Term  shall
not commence until the Relocation Commencement Date, and (iii) the abatement of
Rent set forth in Section 5 below shall not commence until the Relocation
Commencement Date. In the event that Tenant fails to surrender the Temporary
Space to Landlord at the expiration of the Temporary Occupancy Period, Tenant
shall be responsible to pay to Landlord rent for the Temporary Space (the
"Temporary Space Rent") from and after the expiration of the Temporary Occupancy
Period until the date the Tenant surrenders the Temporary Space to Landlord,
which Temporary Space Rent shall be payable in accordance with the provisions of
the Lease. The Temporary Space Rent shall be a monthly Basic Rent of $20.50 per
rentable square foot of the Relocation Premises, plus Additional Rent with
respect to Direct Costs attributable to the Temporary Space. Notwithstanding the
foregoing, Tenant shall surrender the Temporary Space to Landlord no later than
the Relocation Commencement Date.

 

5. Rental. During the period through the later of (i) the date of delivery of
the Existing Premises to Landlord  by Tenant or (ii) the day prior to the
Relocation Commencement Date, Tenant shall continue to be responsible to pay to
Landlord Basic Rent and Additional Rent with respect to Direct Costs, which
shall  be payable in accordance with the provisions of the Lease. On and after
the Relocation Commencement Date, Basic Rent due under the Lease shall be
increased to the amounts set forth in the following schedule, which shall be
payable in accordance with the provisions of the Lease:

 

BASIC RENT SCHEDULE

 

 

Period

Annual Basic Rent

Monthly Basic Rent

Annual Rent Per Sguare Foot

Relocation Commencement Date - Month  12

$582,405.00*

$48,533.75*

$20.50*

Months 13 - 24

$596,965.13*

$49,747.09*

$21.01

Months 25 - 36

$611,889 .25

$50,990.77

$21.54

Months 37 - 48

$627,186.48

$52,265.54

$22.08

Months 49 - 60

$642,866.15

$53,572.18

$22.63

Months 61 - 72

$658,937.80

$54,911.48

$23.19

Months 73 - 84

$675,411.25

$56,284.27

$23.77

Months 85 - 96

$692,296.53

$57,691.38

$24.37

Months 97 - 108

$709,603.94

$59,133.66

$24.98

Months 109 - 120

$727,344.04

$60,612.00

$25.60

 



3

--------------------------------------------------------------------------------



 

Months 121 - 130

$745,527.64

$62,127.30

$26.24

 

 

 

*Notwithstanding anything contained in the Lease to the contrary, provided that
an Event of Default has not occurred and is continuing under the Lease, Tenant
shall have no obligation to pay Basic Rent or Additional Rent with respect to
Direct Costs during (i) the first ten (10) months of the Relocation Term with
respect to the entire Relocation Premises and (ii) during the succeeding six (6)
months with respect to that portion of the Relocation Premises consisting of
1,672 rentable square feet, being an amount of Basic Rent for such 1.672
rentable square feet of (x) $2,856.33 per month for the last two (2) months of
the first twelve (12) months of the Relocation Term and (y) $2,927.39 per month
for the first four (4) months of the second twelve (12) months of the Relocation
Term, plus an abatement of Additional Rent with respect to Direct Costs with
respect to such space (the "Abatement Period"). Tenant shall continue to be
responsible for payments of all other amounts due and owing under this Third
Amendment during the Abatement Period. However, in the event of an Event of
Default by Tenant under the terms of the Original Lease, as hereby amended,
beyond any applicable notice and cure periods, which involves a failure by
Tenant to pay Rent and/or results in early termination pursuant to the
provisions of Section 20 of the Original Lease, then as a part of the recovery
set forth in Section 20 of the Original Lease, Landlord shall be entitled to the
recovery of any Basic Rent or Additional Rent that was previously abated under
the provisions of this Section 5.

 

During the Term of the Lease, Tenant shall continue to pay as Additional Rent
Tenant's Proportionate Share of the Direct Costs together with all other amounts
and charges payable by Tenant to Landlord under the Lease. Commencing on the
Relocation Commencement Date and continuing through the Relocation Expiration
Date, Tenant shall be responsible to pay as Additional Rent Tenant's
Proportionate Share as defined in Section 2(e) of this Third Amendment of Direct
Costs together with all amounts and charges payable by Tenant to Landlord under
the Lease.

 

6. Condition of Premises. Tenant is in possession of the Existing Premises and
accepts the same "as is" without any representations or warranties of any kind,
subject to defects or conditions that are the responsibility of Landlord to
repair or maintain pursuant to the express provisions of the Lease. Upon the
Relocation Commencement Date, Tenant will accept the Relocation Premises "as is"
without any representations or warranties of any kind, subject to defects or
conditions that are the responsibility of Landlord to repair or maintain
pursuant to the express provisions of the Lease. No agreement of Landlord to
alter, remodel, decorate, repair or improve the Existing Premises, the
Relocation Premises or the Building (or to provide Tenant with any credit or
allowance for the same), and no representation regarding the condition of the
Existing Premises, the Relocation Premises or the Building, have been made by or
on behalf of Landlord or relied upon by Tenant, except as otherwise expressly
provided in Section 7 below. Following the Relocation Commencement Date, the
parties shall execute a supplemental agreement in the form attached hereto as
Exhibit C, Declaration of Relocation Premises Commencement Date. The parties'
failure to execute such supplemental agreement shall in no way affect Tenant's
obligation to perform under this Third Amendment and the Lease.

 

4

--------------------------------------------------------------------------------



 

 

7. Tenant Improvements. Landlord agrees that commencing on and after the
Execution Date, Tenant shall have the right to perform certain tenant
improvements to the Relocation Premises in accordance with the terms and
conditions of the Workletter, which is attached hereto as Exhibit B.

 

8. Security Deposit. Concurrent with the execution of this Third Amendment by
Tenant, Tenant shall deliver to Landlord the amount of Forty-Eight Thousand Nine
Hundred Ninety-Nine and 90/100 Dollars ($48,999.90) (the "Additional Security
Deposit"), which amount is in add ition to the Security Deposit of Twenty-Seven
Thousand Four Hundred Twenty­ Three and 00/100 Dollars ($27,423.00) currently
held by Landlord in connection with the Lease (the "Original Security Deposit"),
for a total of Seventy-Six Thousand Four Hundred Twenty­ Two and 90/100 Dollars
($76,422.90) (the "New Security Deposit"). Upon the Landlord's receipt of the
Additional Security Deposit, any reference in the Lease to the Security Deposit
shall be deemed to mean the New Security Deposit.

 

9. Parking. Commencing on and after the Relocation Commencement Date and
continuing throughout the Term of the Lease, Section 1K, Parking Passes, of the
Original Lease as amended by Section 7 of the First Amendment and by Section 8
of the Second Amendment is hereby further amended to provide that Tenant shall
lease a total of ninety-one (91) unreserved parking spaces on the surface
parking lot of the Project (based upon a ratio of 3.2 parking spaces per 1,000
rentable square feet), which parking spaces shall be free of charge. In
connection with the foregoing, Tenant shall have the right to convert up to six
(6) of said unreserved parking spaces to lower level executive parking spaces in
the parking garage of the 510 Building, subject to availability, upon payment of
Landlord's then prevailing parking charges for such reserved spaces, which
parking charges  are subject to increase from time to time as determined by
Landlord. At any time, Tenant may convert said executive parking spaces in the
parking garage of the 510 Building back to unreserved parking spaces on the
surface parking lot of the Project. Tenant shall exercise such conversion right
upon written notice to Landlord of the exercise thereof. Notwithstanding the
foregoing, Landlord acknowledges that Tenant's parki ng requirements may exceed
the number of parking spaces and the designated parking ratio for the Project
stated herein. In the event that Tenant's required parking exceeds  such
number  of parking spaces and such designated parking ratio, Landlord will use
commercially reasonable efforts to locate additional parking within the Project
to accommodate such excess parking requirements; provided that such additional
parking when combined with the ninety-one (91) unreserved parking spaces
described above shall not exceed a total of 116 unreserved parking spaces. Such
parking will be located in an area determined by Landlord in its sole
discretion. As of the Relocation Commencement Date, the second sentence of
Section 1K of the Original Lease and also of Section 7 of the First Amendment
are hereby deleted and of no further force and effect. Tenant's use of the
parking spaces provided herein shall be in accordance with and subject to
Section 23 of the Original Lease as amended. In furtherance thereof, Tenant
agrees that Landlord shall have the right to monitor and enforce the parking
provisions thereof and hereof, including by issuing parking passes, decals, hang
tags or parking control mechanisms and that Tenant shall cooperate with Landlord
in connection therewith.

 

10. Balcony. During the Relocation Term, Tenant shall have the right to use the
balcony (the "Balcony") adjacent to the Relocation Premises. The square footage
of the Balcony is not included within the definition of the Relocation Premises
for the purpose of the calculation

 

5



--------------------------------------------------------------------------------



 

 

of Basic Rent or Tenant's Proportionate Share. The Balcony shall be subject to
all of the terms and conditions of the Lease, including Section 3 regarding
Additional Rent with respect to Direct Costs; Section 9, Repairs and
Alterations; Section 13, Indemnity and Section 14, Insurance, provided that
Tenant shall not be obligated to pay Rent with respect thereto. In connection
with its use of the Balcony, Tenant shall keep the sliding glass doors between
the Relocation Premises and the Balcony closed, except for entering or exiting
the Balcony. Further, Tenant shall not grill on the Balcony, install any bird
feeders, nor materially interfere with the use and occupancy of their premises
by other tenants of the Building or Project. Notwithstanding anything contained
herein to the contrary, Tenant shall have the right to resurface the Balcony
decking, which decking and its installation shall be subject to Landlord's
reasonable approval and undertaken by Tenant in accordance with Section 9 of the
Original Lease, which will include appropriate warranties with respect thereto.
If requested by Landlord at the time of Landlord's approval, Tenant shall remove
such decking at the expiration or earlier termination of the Term of the Lease
and shall restore the surface of the Balcony to the same or better condition as
of the date that such new decking was installed.

 

11. Right of First Offer.

 

(a) Tenant shall have a right of first offer to add to the Relocation Premises
the First Offered Space as hereinafter defined, subject to the terms and
conditions hereinafter set forth. "First Offered Space" shall mean any vacant
and available space located on the fourth (4th) floor of the 510 Building.

 

(b) If during the Relocation Term, First Offered Space  becomes available, then
Landlord shall offer to Tenant the right to lease such First Offered Space upon
the terms and conditions described herein. Tenant may only exercise the right of
first offer described herein if as of the date that Tenant elects to exercise
such right pursuant to Tenant's Notice (as hereinafter defined) and as of the
commencement date of the term of the lease of the First Offered Space, an Event
of Default has not occurred and is continuing under the Lease and further the
Lease shall not have theretofore  been assigned, nor has more than 25% of the
Relocation Premises been sublet.

 

(c) Such offer shall be made by Landlord to Tenant in a written notice (the
"First Offer Notice") which offer shall designate the space being offered and
shall specify the terms for such First Offered Space, which shall be upon the
same terms and conditions as set forth in the Lease, except that (a) Landlord
shall have no obligation to alter, improve or remodel the First Offered Space,
nor to contribute any amount towards tenant improvements and Tenant shall accept
such Space in its "as-is" condition unless otherwise specified in the First
Offer Notice; (b) the Basic Rent and Additional Rent with respect to Direct
Costs for the First Offered Space payable during the proposed term shall equal
the rental rate that Landlord intends to offer the First Offered Space to
prospective tenants as determined by Landlord in its sole discretion; and (c)
the term for the First Offered Space shall be the term that Landlord intends to
offer the First Offered Space to prospective tenants as determined by Landlord
in its sole discretion, subject to adjustment as provided in Section 1l (d)
below. Tenant may accept the offer set forth in the First Offer Notice by
delivering to Landlord an unconditional acceptance in writing ("Tenant's
Notice") of such offer within ten (10) days after delivery by Landlord of the
First Offer

 

6

--------------------------------------------------------------------------------



 

 

Notice to Tenant. Time shall be of the essence with respect to the giving of
Tenant's Notice. If Tenant does not accept (or fails to timely accept) an offer
made by Landlord pursuant to the  provisions of this Section with respect to the
First Offered Space designated in the First Offer Notice, Landlord may lease the
space to a third party in accordance with the terms of the First Offer Notice,
provided, however, if Landlord does not lease the First Offered Space to a third
party within one hundred eighty (180) days after the date of Tenant's election
to not accept (or failure to timely accept) an offer made by Landlord pursuant
to the provisions of this Section, then Land lord shall give an additional
notice to Tenant reoffering the First Offered Space and Tenant shall have the
right to lease the space in accordance with the procedures set forth in this
Section. Further to the foregoing, if Landlord proposes to lease the First
Offered Space on terms materially more favorable to a third party than disclosed
to Tenant in the First Offer Notice, then Landlord shall give an additional
notice to Tenant of the revised terms, and Tenant shall have the right to lease
the space in accordance with the terms of the revised notice and otherwise in
accordance with the procedures set forth in this Section. For purposes hereof,
"terms materially more favorable" shall mean terms that result in a change on a
net effective basis of five percent (5%) or more (using an eight pe_rcent (8%)
discount rate) to the material economic terms regarding the First Offered Space.

 

(d) Notwithstanding the terms of the First Offer Notice, in the event that
Tenant timely accepts the First Offered Space pursuant to the terms of the First
Offer Notice and in accordance with the procedures of this Section, the
commencement date and the expiration date of the term of the lease of the First
Offered Space and of Tenant's obligation to pay Basic Rent and Additional Rent
with respect to the First Offered Space shall be adjusted in the lease amendment
as reasonably determined by Landlord to provide (i) for deferral of the
commencement date from the delivery date to Tenant of the First Offered Space
until the earlier of (x) the date of occupancy for the conduct of business of
the First Offered Space by Tenant or (y) the date of the expiration of ninety

(90) days from the delivery date to allow Tenant to complete tenant improvements
in the First Offered Space and (ii), provided that the remaining term of the
Relocation Term will be not less than three (3) years as of the delivery date of
the First Offered Space to Tenant, then the term of the lease of the First
Offered Space shall expire on the Relocation Expiration Date in lieu of the
expiration date set forth in the First Offer Notice, provided further that (x)
the amount of rent on a per rentable square foot basis payable to Land lord
during the term of the lease of the First Offered Space shall also be adjusted
to be not less than the total amount of rent on a per rentable square foot basis
that would have been payable to Landlord under the First Offer Notice and to
reflect the differences resulting from the term of the Lease of the First
Offered Space expiring on the Relocation Expiration Date as compared to the
expiration date of such term described in the First Offer Notice and (y) any
abatement of rent offered to Tenant and tenant improvement allowances to be
given to Tenant or tenant improvement costs incurred by Landlord to the extent
described in the First Offer Notice shall be prorated to reflect the reduced
term for the First Offered Space.

 

(e) Tenant must accept all of the First Offered Space offered by Landlord at any
one time in a First Offer Notice if Tenant desires to accept any of such First
Offered Space and may not exercise its right with respect to only a portion of
such space. In

 

7

--------------------------------------------------------------------------------



 

 

connection with the acceptance of the First Offered Space by Tenant for lease,
within twenty (20) business days of Tenant's Notice, Landlord and Tenant shall
execute a lease amendm,ent prepared by Landlord and reasonably approved by
Tenant and reflecting the addition of the First Offered Space to the original
Relocation Premises pursuant to the terms and provisions described in the First
Offer Notice, with the other terms of the Lease remaining unchanged.

 

12. Expansion Right.

 

(a) Tenant shall have a one-time right to add to the Relocation Premises as of
the last day of the sixth (6th) year of the Relocation Term the Expansion Space
as hereinafter defined, subject to the terms and conditions hereinafter set
forth. "Expansion Space" shall mean any vacant and available space consisting of
3,000 - 5,000 rentable square feet and located in the Project, provided that
such space shall not be deemed to be "available" if it is subject to the rights
of an existing tenant of the Building or of the Project or if an existing tenant
has elected to continue in occupancy thereof. Landlord agrees to exercise
commercially reasonable efforts to provide space as the Expansion Space which is
located within the Building.

 

(b) If Tenant wishes to exercise the right to expand described herein, then
Tenant shall deliver to Landlord a written notice ("Tenant's Notice") with
respect thereto no later than twelve (12) months prior to the last day of the
sixth (6th) year of the Relocation Term. Within  thirty (30) days of Landlord's
receipt of Tenant's Notice, Landlord shall offer to Tenant the right to lease
Expansion Space, if any, that will be

vacant and available as of the last day of the sixth (61h) year of the
Relocation Term upon the terms and conditions described herein. Tenant may only
exercise the expansion right described herein if as of the date that Tenant
elects to exercise such right pursuant to

Tenant's Acceptance (as hereinafter defined) and as of the commencement date of
the term of the lease of the Expansion Space, an Event of Default has not
occurred and is continuing under the Lease and further the Lease shall not have
theretofore been assigned, nor has more than 25% of the Relocation Premises been
sublet.

 

(c) Such offer shall be made by Landlord to Tenant in a written notice (the
"Expansion Notice") which offer shall designate the space being offered and
shall specify the terms for such Expansion Space, which shall be upon the same
terms and conditions as set forth in the Lease, except that (a) Landlord shall
have no obligation to alter, improve or remodel the Expansion Space, nor to
contribute any amount towards tenant improvements and Tenant shall accept such
Space in its "as-is" condition; (b) the Basic Rent and Additional Rent with
respect to Direct Costs for the Expansion Space payable during the proposed term
shall equal the Fair Market Rental Rate (as defined in Section 12(e) below) that
Landlord intends to offer the Expansion Space to prospective tenants as
determined by Landlord in its sole discretion; and (c) the term for the
Expansion Space shall be the term that Landlord intends to offer the Expansion
Space to prospective tenants as determined by Landlord in its sole discretion.
Tenant may accept the offer set forth in the Expansion Notice by delivering to
Landlord an unconditional acceptance in writing ("Tenant's Acceptance") of such
offer within the period described below after delivery by Landlord of the
Expansion Notice to Tenant. Time shall be of the essence

 

8

--------------------------------------------------------------------------------



 

 

with respect to the giving of Tenant's Acceptance. If Tenant does not accept (or
fails to timely accept) an offer made by Land lord pursuant to the provisions of
this Section with respect to the Expansion Space designated in the Expansion
Notice, Landlord shall not have any further obligation to Tenant with respect
thereto and Landlord may thereafter lease the space to a third party on such
terms and conditions as it shall determine.

 

(d) Notwithstanding the terms of the Expansion Notice, in the event that Tenant
timely accepts the Expansion Space pursuant to the terms of the Expansion Notice
and in accordance with the procedures of this Section, the commencement  date
and the expiration date of the term of the lease of the Expansion Space and of
Tenant's obligation to pay Basic Rent and Additional Rent with respect to the
Expansion Space shall be adjusted in the lease amendment as reasonably
determined by Land lord to provide (i) for a deferral of the commencement date
from the delivery date to Tenant of the Expansion Space until the earlier of (x)
the date of occupancy for the conduct of business of the Expansion Space by
Tenant or (y) the date of the expiration of ninety (90) days from the delivery
date to allow Tenant to complete tenant improvements in the Expansion Space and
(ii), provided that the remaining term of the Relocation Term will be not less
than three (3) years as of the delivery date of the Expansion Space to Tenant,
then the term of the lease of the Expansion Space shall expire on the Relocation
Expiration Date in lieu of the expiration date set forth in the Expansion
Notice, provided further that (x) the amount of rent on a per rentable square
foot basis payable to Landlord during the term of the lease of the Expansion
Space shall also be adjusted to be not less than the total amount of rent on a
per rentable square foot basis that would have been payable to Landlord under
the Expansion Notice and to reflect the differences resulting from the term of
the Lease of the Expansion Space expiring on the Relocation Expiration Date as
compared to the expiration date of such term described in the Expansion Notice
and (y) any abatement of rent offered to Tenant and tenant improvement
allowances to be given to Tenant or tenant improvement costs incurred by
Landlord to the extent described in the Expansion Notice shall be prorated to
reflect the reduced term for the Expansion Space.

 

(e) Tenant must accept all of the Expansion Space offered by Landlord in the
Expansion Notice if Tenant desires to accept any of such Expansion Space and may
not exercise its right with respect to only a po1tion of such space. In
connection with the acceptance of the Expansion Space by Tenant for lease,
within twenty (20) business days of Tenant's Acceptance or the decision of the
Appraisal Panel, as the case may be, Landlord and Tenant shall execute a lease
amendment prepared by Landlord and reasonably approved by Tenant and reflecting
the addition of the Expansion Space to the Relocation Premises pursuant to the
terms and  provisions described in the Expansion Notice, with the other terms of
the Lease remaining unchanged.

 

(f) For purposes hereof, the term "Fair Market Rental Rate" shall mean the fair
rental, as of the date for which such Fair Market Rental Rate is being
calculated, per annum per rentable square foot for comparable space for a
comparable term, by reference to comparable space with a comparable use in the
Project, and in other buildings comparable to the Building in quality and
location in southern Lake County (the "Pertinent Market") (but excluding those
leases where the tenant has an equity interest in the property) , where the
landlord has had a reasonable time to locate a tenant who rents

 

9

--------------------------------------------------------------------------------



 

 

with the knowledge of the uses to which the Premises can be adapted, and neither
landlord nor the prospective tenant is under any compulsion to rent. The Fair
Market Rental Rate shall take into account and reflect the rental rates for new
tenancies of similar quality properties and size (including tenant improvements
and other market concessions), including with respect to a renewal or extension
the savings to Tenant resulting from Tenant not having to relocate its
operations.

 

(g) Tenant shall have fifteen (15) days ("Tenant's Review Period") after receipt
of Landlord's notice of the Fair Market Rental Rate within which to accept such
rental or to object thereto in writing. In the event Tenant fails to accept or
reject Landlord's determination of the Fair Market Rental Rate in writing prior
to the expiration of Tenant's Review  Period, Tenant shall be deemed to have
accepted Landlord's determination and it shall be binding on Tenant. In the
event that Tenant objects to Landlord's determination of the Fair Market Rental
Rate in writing during Tenant's Review Period, Landlord and Tenant shall attempt
to agree upon such Fair Market Rental Rate using their good faith efforts. If
Landlord and Tenant fail to reach agreement within fifteen (15) days following
the expiration of Tenant's Review Period (the "Outside Agreement Date"), then
Landlord and Tenant shall each deliver to the other within five(5) business days
of the Outside Agreement Date via personal delivery or overnight messenger
service their respective final written determinations of the Fair Market Rental
Rate (each determination respectively, "Landlord's Determination" and "Tenant's
Determination", and together, the "Determinations"). If Landlord and Tenant do
not mutually agree upon the Fair Market Rental Rate within three (3) business
days of the delivery of the Determinations, then, the Fair Market Rental Rate
shall be submitted to arbitration and determined as follows, each party being
bound by its determination and Landlord's Determination and Tenant's
Determination establishing the only two choices available to the Appraisal Panel
(as hereinafter defined).

 

(h) Within ten (10) days after the parties exchange the Determinations, the
parties shall each appoint an arbitrator who shall be (A) a licensed Illinois
real estate broker with at least ten (10) years' experience in leasing
commercial office space in buildings similar to the Building in the Pertinent
Market immediately prior to his or her appointment and (B) familiar with the
rentals then being charged in the  Building and Project and in the comparable
buildings. Landlord and Tenant may each appoint the real estate brokers who
assisted in shaping Landlord's Determination and Tenant's Determination,
respectively, as their respective arbitrators. If either Landlord or Tenant
fails to appoint an arbitrator within the ten (10) day period, the Fair Market
Rental Rate for the Extension Term shall be deemed to be the Determination of
the party who properly selected an arbitrator. Within ten (10) days following
their appointment, the two arbitrators so selected shall appoint a third,
similarly qualified, independent arbitrator who has not had any prior business
relationship with either party (the "Independent Arbitrator").   If an
Independent Arbitrator has not been so selected by the end of such ten (10) day
period, then either party, on behalf of both, may request such appointment by
the local office of the Illinois Association of Realtors or the American
Arbitration Association (or any successor thereto). Within five (5) days after
the appointment of the Independent Arbitrator, Landlord and Tenant shall submit
copies of Landlord's Determination   and   Tenant's   Determination   to the
three   arbitrators   (the   "Appraisal

 

10

--------------------------------------------------------------------------------



 

 

Panel"). The Appraisal Panel shall meet to review the Determinations. Within ten
(10) days following their meeting, the Appraisal Panel, by majority vote, shall
select either Landlord's Determination or Tenant's Determination of Fair Market
Rental Rate for the relevant Term, shall have no right to propose a middle
ground or to modify either of the two proposals or the provisions of the Lease,
and the Appraisal Panel shall render such decision to Landlord and Tenant within
such ten (10) day period. The decision of the Appraisal Panel shall be final and
binding upon the parties, and may be enforced in accordance with the provisions
of the law of the State of Illinois. In the event of the failure, refusal or
inability of any member of the Appraisal Panel to act, a successor shall be
appointed in the manner that applied to the selection of the member being
replaced. Each party shall pay all of the fees and expenses of the arbitrator
designated by each party and shall share equally the fees and expenses of the
Independent Arbitrator, and the costs and expenses incident to the proceedings,
if any (excluding attorneys' fees and similar expenses of the parties which
shall be borne separately by each of the parties).

 

13. Option to Terminate. Tenant shall have a one-time right to terminate the
Lease effective as of the last day of the ninety-fourth (94th) month of the
Relocation Term (the "Termination Date"). Tenant shall exercise such right to
terminate upon delivery of a written notice thereof to Landlord (the
"Termination Notice") given not less than twelve (12) months prior to the
Termination Date. In connection with the exercise of the option to terminate
provided herein, Tenant shall pay to Landlord a "Termination Fee" which is
defined as that amount equal to (a) the unamortized portion of that amount
expended by Landlord or given by Landlord as a concession or benefit to Tenant
in connection with (i) the Construction Costs, including the Improvement
Allowance, described in Exhibit B, the Workletter, (ii) the commissions paid by
Landlord to the Brokers, (iii) the amount of abated Rent pursuant to Section 5
hereof, and (iv) the amount of Basic Rent and Additional Rent that would
otherwise have been payable with respect to the Existing Premises during the
period from the Give Back Date through March 31, 2017, but for the termination
of Tenant's obligation to pay such Rent as provided in Section 3, such
amortization to be made evenly over the last one hundred twenty (120) months of
the Relocation Term (such amortization to be at an annual rate of interest of
eight percent (8%)) and (b) three (3) months of Basic Rent and Additional Rent
equal to such Rent payable for the month in which such Termination Date occurs.
Prior to the Execution Date, Landlord has delivered to Tenant a calculation of
the Termination Fee dated March U, 2016 which includes certain adjustments to be
made to the Additional Rent portion of the abated Rent described in item (iii)
of the foregoing sentence and also to the Rent with respect to the Existing
Premises described in item (iv) of the foregoing sentence, which adjustments
need to be made based  upon amounts to be determined as of September 30, 2018
(the "Calculation"). The Calculation has been accepted and approved by Tenant.
The adjusted amounts described in the Calculation shall be determined by
Landlord and provided to Tenant within a reasonable period after said amounts
are determined. Tenant shall pay fifty percent (50%) of the Termination Fee to
Landlord as of the date of the Termination Notice and such payment shall
accompany such Notice. Subsequent to Tenant's payment of the fifty percent (50%)
of the Termination Fee, the remaining fifty percent (50%) portion of the
Termination Fee shall be payable to Landlord no later than thirty (30) days
prior to the Termination Date. In the event that the Termination Fee is not paid
at the times stated herein, the option to terminate shall be null and void and
of no further force and effect. Tenant may only exercise the option to terminate
described herein if at the time Tenant notifies Landlord of the exercise of the
option to terminate and as of the Termination

 

11

--------------------------------------------------------------------------------



 

 

Date an Event of Default has not occurred and is continuing under the Lease.
Except as otherwise expressly provided herein, the Termination Notice may not be
modified or withdrawn by Tenant after delivery thereof to Landlord. In addition
to the payment of the Termination Fee as provided herein, Tenant shall continue
to be obligated to pay all Monthly Basic Rent and Additional Rent arising under
the Lease through and including the Termination Date. Upon an exercise by Tenant
of the right to terminate in accordance with the provisions hereof, the
Termination Date shall be deemed to be the Relocation Expiration Date of the
Lease. Notwithstanding any other provision hereof, in the event that, during the
Relocation Term, the rentable square feet of the Premises (being the Relocation
Premises) is increased as a result of Tenant's exercise of the right of first
offer set forth in Section 11 or of the expansion right set forth in Section 12
or otherwise, then the Termination Fee set forth herein shall be appropriately
increased by Landlord to address any concessions, abatements, construction
costs, tenant improvement allowances, brokers' commissions and other relevant
costs incurred by Landlord or benefits provided to Tenant with respect to any
such expansion consistent with item (a)(i), (ii) and (iii) and item (b) above.

 

14. Signage.

 

(a) Landlord shall (i) install at Landlord 's cost and expense a Building
standard sign identifying Tenant at the entrance to the  Relocation Premises and
(ii) identify Tenant at no cost on any directory sign established by Landlord
for the Building in the same manner as the other occupants thereof. Tenant shall
not, without Landlord's prior written consent, install, fix or use any other
signs or any notice, picture, placard or poster, or any advertising or
identifying media which is visible from the exterior of the
Relocation  Premises.

 

(b) Provided that (a) Tenant then occupies a full floor of the Building, (b) an
Event of Default has not occurred and is continuing under the Lease, (c) the
Lease shall not have theretofore been assigned, nor all or any portion of the
Relocation Premises been sublet, and (d) Tenant has received all required
governmental approvals and permits, Tenant shall have the non-exclusive right
during the Relocation Term and any Extension Term, at Tenant's sole cost and
expense, but at no fee or charge for such license (the "Signage License") (i) to
have Landlord install standard bu ilding monument signage reflecting Tenant's
name ("Tenant's Signage Panel") on the monument sign for the 510 Building (the
"Monument") in the position on the Monument determined by Landlord. The exact
size, composition, design and installation of the Monument and Tenant's Signage
Panel on the Monument shall be subject to Landlord's prior approval, which
approval shall not be unreasonably withheld and shall be proportionate in size
and placement based on the proportionate share of square footage of all tenants
with signage panels on the Monument. In connection with the Signage License
granted herein, Tenant shall comply with all laws, codes and ordinances which
apply to such signage, including, without limitation, any rules and regulations
of Deerfield, Illi nois. Tenant shall be responsible to pay for all of the costs
and expenses of the Tenant's Signage Panel including, but not limited to, the
costs of design, procurement of governmental approvals and permits,
installation, maintenance, repair and removal. With respect to the requirement
that Tenant then occupies a full floor of the Building as described in item (a)
above, in the event that the requirement that a tenant then leases and occupies
a

 

12

--------------------------------------------------------------------------------



 

 

full floor of the building in order to be granted the right by Landlord to
Monument signage, which requirement is provided in the lease between Landlord
and Jim Beam Brands Co. (another tenant at the  Building) is waived or no longer
applicable to Landlord and the Building, then the requirement that Tenant then
occupies a full floor of the Building shall be modified to be that Tenant is
then occupying no less than 28,000 rentable square feet in the Build ing.

 

15. Subordination. In connection with Section 17, Subordination, of the Original
Lease, Landlord shall make reasonable commercial efforts to obtain from
Landlord's lender and deliver to Tenant, within thirty (30) days of the
Execution Date, a subordination, non-disturbance and attornment agreement in the
form of Exhibit D which is attached hereto (the "SNDA"). Tenant shall be
responsible for any costs or fees charged by the lender in connection with the
SNDA, including any attorney's fees.

 

16. Relocation. During the Relocation Term, Landlord shall have the one time
right to substitute for the Relocation Premises other premises within the
Project (the "New Premises"), provided:

 

(a)h The New Premises shall be of comparable size and configuration to the
Relocation Premises with the same level of finishes, including fresh paint,
carpet and millwork, if applicable, and located on the fourth (41 ) floor or
higher in the Building or other building in the Project as the case may be (the
"Comparable Space");

 

(b) the Basic Rent and the Additional Rent with respect to Direct Costs payable
under the Lease shall not be increased notwithstanding that such New Premises
may contain more rentable square feet than the Relocation Premises and the
Relocation Term shall not be required to be extended as a result of such
relocation;

 

(c) Landlord shall pay the reasonable actual out-of-pocket expenses of Tenant
for moving from the Relocation Premises to the New Premises, including but not
limited to, the  cost of relocating Tenant's  personal property, fixtures,
furniture and equipment, the installation of computer and telephone cabling and
replacement of business cards, stationery and brochures to the extent that the
suite number of the Relocation Premises is reflected therein;

 

(d) Landlord at its sole cost and expense shall improve the New Premises with
tenant improvements and alterations (including but not limited to restrooms and
the common areas in the Building) with finishes to the quality which are
substantially similar to the Relocation Premises as of the Relocation
Commencement Date; and

 

(e) Landlord shall give Tenant written notice of Landlord's exercise of the
right to relocate Tenant to the New Premises (the "Relocation Notice") not less
than two hundred seventy (270) days before the relocation date.  The

 

13

 

--------------------------------------------------------------------------------



 

 

Relocation Notice shall include a reasonably detailed description of the New
Premises. If Landlord exercises its right hereunder, the New Premises shall
thereafter be deemed for the purposes of the Lease as the Premises as of the
relocation date.

 

In the event that the New Premises proposed by Landlord do not qualify as
Comparable Space as defined in Section 15(a), then Tenant shall have the right
to terminate the Lease. Such right shall be exercised by Tenant giving written
notice of the exercise thereof to Landlord within ten (10) days of Tenant's
receipt of the Relocation Notice, which notice from Tenant shall state a
termination date for the Lease that is not more than two hundred seventy (270)
days from the date of such notice (the "Termination Date"). In the event that
Tenant exercises its right to terminate in accordance with the provisions of
this Section, Landlord shall reimburse Tenant for the unamortized portion of
that amount of the Construction Costs (as defined in Exhibit B, the Workletter)
expended by Tenant in excess of the Improvement Allowance, plus any similar
construction costs expended by Tenant in excess of any improvement allowance
with respect to any expansions to the Relocation Premises, such amortization to
be made evenly over the last one hundred twenty (120) months of the Relocation
Term (and to be at an annual rate of interest of eight percent (8%). The amount
payable to Tenant by Landlord described herein shall be payable no later than
thirty (30) days prior to the Termination Date.

 

17. Option  to Extend.   Section 8 of the First Amendment is hereby deleted and
the following is inserted in lieu thereof:

 

(a) Provided that an Event of Default has not occurred and is continuing under
the Lease, and provided further that the Lease shall not have theretofore been
assigned, nor has more than 25% of the Relocation Premises been sublet, Tenant
shall have the right, at Tenant's option, to further extend the Relocation Term
for two (2) additional periods of five (5) years each (each such additional
period being herein referred to as the "Optional Extension Term"). Such option
to extend (the "Option to Extend") shall be exercised by Tenant giving written
notice of the exercise thereof to Landlord not less than twelve (12) months, nor
more than fifteen (15) months before the expiration date of the Relocation Term
or the first Optional Extension Term, as the case may be. The Optional Extension
Term shall be upon the same terms, covenants,  and conditions as set forth in
the Lease with respect to the Relocation  Term, except that (a) Landlord shall
have no obligation whatsoever to alter, improve or remodel the Relocation
Premises and (b) the Basic Rent and Additional Rent, payable during the Optional
Extension Term, if exercised, shall equal then-prevailing Fair Market Rental
Rate for the Relocation Premises, as defined in Section 12(e) above. At any time
within fifteen twelve (15) months prior to the expiration date of the Relocation
Term or the first Optional Extension Term, as the case may be, Tenant may
request in writing that Landlord provide Tenant with its determination of the
Fair Market Rental Rate for the Relocation Premises which shall apply during the
Optional Extension Term and Landlord shall furnish same in writing to Tenant
within thiliy (30) days after such request.

 

(b) In connection with the determination of the Fair Market Rental Rate and the
exercise by Tenant of the Option to Extend, Landlord and Tenant shall have the
rights and obligations described in Section 12(f) and (g) for purposes of the
Option to Extend.

 

14

 

--------------------------------------------------------------------------------



 

 

(c) Should the Term of the Lease or the first Extension Term, as the case may
be, be extended hereunder, Tenant shall, if required by Landlord, execute an
amendment modifying the Lease within twenty (20) business days after Landlord
presents same to Tenant, which agreement shall set forth the Basic Rent and
Additional Rent with respect to Direct Costs for the Extension Term and the
other economic terms and provisions in effect during the Extension Term. Should
Tenant fail to execute the amendment (which amendment accurately sets f01th the
economic terms and provisions in effect during the Extension Term) within twenty
(20) business days after presentation of same by Landlord, time being of the
essence, Tenant's right to extend the Term of the Lease or the first Extension
Term, as the case may be, shall, at Landlord's sole option, terminate, and
Landlord shall be permitted to lease such space to any other person or entity
upon whatever terms and conditions are acceptable to Landlord in its sole
discretion.

 

18. Notices. The address for notices to Landlord set forth in Section 30L of the
Original Lease is hereby amended by deleting the address for notices to Landlord
set  forth therein and substituting the following in lieu thereof:

 

 

TR Deerfield Office LLC

c/o Cornerstone Real Estate Advisers LLC 150 S. Wacker Drive, Suite 350

Chicago, Illinois 60606 Attention: Asset Manager

 

 

 

And a copy to:

 

Holland & Knight LLP

131 S. Dearborn, 30th Floor Chicago, Illinois 60603 Attention:   James T. Mayer



With a copy to:

TR Deerfield Office LLC

c/o Lincoln Property Company 520 Lake Cook Road Deerfield, Illinois 60015
Attention: Property Manager

 

 

The address for notices to Tenant set forth in Section 30L of the Original Lease
is hereby amended by deleting the address for notices to Tenant set forth therei
n and substituting the following in lieu thereof:

 

 

Surgical Care Affiliates, LLC

569 Brookwood Village, Suite 901

Birmingham, Alabama 35209 Attention: Legal Services Department



With a copy to:

Surgical Care Affiliates - 510 Lake Cook Road,

Deerfield, IL

c/o Colliers International-Corporate Solutions 301 University Avenue, Suite 100

Sacramento, CA 95825 Surgical.Care@colliers.com

 

15

 

--------------------------------------------------------------------------------

 

 

19. Brokers. Landlord and Tenant represent and warrant to each other that they
have had no dealings with any real estate broker, finder, commissions or other
person entitled to compensation for services rendered in connection with the
negotiation or execution of this Third Amendment other than Lincoln Property
Company Commercial representing Landlord and Colliers International representing
Tenant (the "Brokers"). Landlord shall be responsible for the payment of the
commissions to the Brokers pursuant to a separate agreement. Landlord and Tenant
each agree to defend, indemnify and hold harmless the other from and against any
claim for broker's or finder's fees or commissions made by any entity asserting
such claim by, through or under it other than the Brokers.

 

20. Counterpart. This Third Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one and the same instrument.

 

21. Time is of the Essence. Time is of the essence of this Third Amendment and
the Lease and each provision hereof and thereof.

 

22. Submission of Amendment. Submission of this instrument for examination shall
not bind Landlord and no duty or obligation on Landlord  shall arise under this
instrument until this instrument is signed and delivered by Landlord and Tenant.

 

23. Entire Agreement. This Third Amendment and the Lease contain the entire
agreement between Landlord and Tenant with respect to Tenant's leasing of the
Premises. Except for the Lease and this Third Amendment, no prior agreements or
understandings with respect to the Premises shall be valid or of any force or
effect.

 

24. Severabilitv. If any provision of this Third Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Third Amendment shall be interpreted as if such i llegal,
invalid or unenforceable provision did not exist herein.

 

25. Lease In Full Force and Effect. Except as modified by this Third Amendment,
all of the terms, conditions, agreements, covenants, representations, warranties
and indemnities contained in the Lease remain in full force and effect.

 

26. Successors and Assigns. This Third Amendment is binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

27. U.S. Anti-Terrorism Laws and Patriot Act.   Tenant  represents and warrants
to, and covenants with, Landlord that neither Tenant nor any of its respective
constituent owners or affiliates currently are, or shall be at any time during
the Term and Extension Term of the Lease, in violation of any laws relating to
terrorism or money laundering (collectively, the "Anti­ Terrorism Laws"),
including  without limitation Executive Order No.   13224 on   Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the "Executive Order") and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the "USA

 

16

 

--------------------------------------------------------------------------------

 

 

Patriot Act"). Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates are or shall be during the Term and
Extension Term of the Lease, a "Prohibited Person,"  which is defined as
follows: (i) a person or entity that is listed in the Annex to, or is otherwise
subject to, the provisions of the Executive Order; (ii) a person or entity owned
or controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) a person or entity with whom Landlord is prohibited from
dealing with or otherwise engaging in any transaction by any Anti-Terrorism Law,
including without limitation the Executive Order and the USA Patriot Act; (iv) a
person or entity who commits, threatens or conspires to commit or support
"terrorism" as defined in Section 3(d) of the Executive Order; (v) a person or
entity that is named as  a "specially designated national and blocked person" on
the then-most current list published by the

U.S.   Treasury   Department   Office   of   Foreign   Assets   Control   at  
its   official   website, ht tp ://w ww .treas.gov/ f fi ces/eo tffc/ofac/ cln
/t I I scl n.pdf or at any replacement website or other replacement official
publication of such list; and (vi) a person or entity who is affiliated with a
person or entity listed in items (i) through (v), above. At any time and from
time-to-time during the Term and Extension Term of the Lease, Tenant
shall  deliver to Landlord, within ten (10) days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Landlord evidencing and confirming Tenant's compliance with this
Section.

 

28. Integration of the Amendment and the Lease.   This Third Amendment and the
Lease shall be deemed to be, for all purposes, one instrument.   In the
event  of  any conflict between  the terms and provisions of this Third
Amendment and the terms and provisions of the Lease,  the terms and provisions
of this Third Amendment shall, in all instances, control and prevail.

 

29. Exculpation. It is understood and agreed expressly by and between the
parties hereto, anything herein to the contrary notwithstanding, that each and
all of the representations, warranties, covenants, undertakings and agreements
made herein or in the Lease on the part of Landlord, while in form purporting to
be the representations, warranties, covenants, undertakings and agreements of
Landlord, are nevertheless each and every one of them made and intended, not as
personal representations, warranties, covenants, undertakings and agreements by
Landlord or for the purpose or with the intention of binding Landlord
personally, but are made and intended for the purpose only of subjecting
Landlord's interest in the Building and the Premises to the terms of this Third
Amendment and the Lease and for no other purpose whatsoever, and in case of
default hereunder by Landlord, Tenant shall look solely to the interests of
Landlord in the Building; that Landlord shall have no personal liability
whatsoever to pay any indebtedness accruing hereunder or to perform any
covenant, either express or implied, contained herein; and that no personal
liability or personal responsibility of any sort is assumed by, nor shall at any
time be asserted or enforceable against, said Landlord, individually or
personally, on account of any representation, warranty, covenant, undertaking or
agreement of Landlord in this Third Amendment or the Lease contained, either
express or implied, all such personal liability, if any, being expressly waived
and released by Tenant and by all persons claiming by, through or under Tenant.

 

[SIGNATURE PAGE FOLLOWS]

 

17

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

TR DEERFIELD OFFICE LLC, a

Delaware limited liability company

 

 

By:

Cornerstone Real Estate Advisers LLC, a Delaware limited liability company, its
Manager



TENANT:

 

SURGICAL CARE AFFILIATES,  LLC, a

Delaware limited liability company

 

 

B

 

 

By:  ______________________________

Name:  ____________________________

Title:  _____________________________

 

 

 

 

 

 

 

18

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A RELOCATION PREMISES

 

[gpkgiqylmh0l000001.jpg]

-

 

 

A-1-1

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A-1

TEMPORARY SPACE

 

FLOO R PLAN

 

500

Buildi ng 540 I Suite 160 I 3,478 SF

 

CORPORATE CENTRE

 

 

[gpkgiqylmh0l000002.jpg]

 

 

 

 

 

 

 

 

 

A-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

WORKLETTER

Capitalized terms used herein, unless otherwise defined m this Workletter, shall
have the respective meanings assigned to them in the Lease. To the extent any of
the terms and conditioned contained herein conflict with the terms and
conditions of the Lease, the terms and conditions of this Workletter shall
prevail.

 

For and in consideration of the mutual agreements and covenants contained herein
and in the Lease, Landlord and Tenant hereby agree as follows:

 

1. Landlord's Work. Landlord agrees that, following the Execution Date,
Landlord, at its sole cost and expense, shall (i) confirm that all windows and
patio doors within the Relocation Premises are functioning properly and sealed,
(ii) confirm that the adjacent exterior patios are in good order and repair, and
(iii) confirm that all mini blinds are in good order and repair ("Landlord's
Work"). In connection with Landlord's Work, Landlord shall use Building Standard
(as hereinafter defined) materials and methods, except as otherwise agreed to in
writing by Landlord and Tenant. "Building Standard", as used herein, shall mean
those brands, materials, finishes, techniques and methods selected by Landlord
for the completion of Landlord's Work. In connection with Landlord's Work,
Landlord  and Tenant acknowledge and agree that (i) Landlord's Work may be
performed at the same time as Tenant's Work and (ii) Landlord and Tenant and
their contractors' shall take reasonable commercial efforts to cooperate with
each other in connection therewith.

 

2. Tenant's Work. Tenant, at its cost and expense, subject  to application of
the Improvement Allowance (as defined in Paragraph 4(b) hereof), shall perform
or cause  to be performed certain work ("Tenant's Work") in the Relocation
Premises provided  for in the Plans (as defined in Paragraph 3 hereof) submitted
to and approved by Landlord. As part of Tenant's Work, Tenant shall demise the
Relocation Premises from the other areas of the fourth (4th) floor so as to
create a multi-tenant corridor adjacent thereto. Further, as part of Tenant's
Work, to the extent required, Tenant shall (i) demise any other tenants' space
from the Relocation Premises,

(ii)provide the necessary meter banks,  (iii) separate the building HVAC system
and any other building systems that serve the Relocation Premises such that such
systems do not serve any other tenants' space or the common areas, and (iv)
refurbish the restrooms on the fourth (4th) floor (north wing) of the Building
in accordance with the Plans, which refurbished restrooms shall be in compliance
with the ADA. Tenant's Work shall be constructed in a good and workmanlike
fashion, in accordance with the requirements set forth herein and in compliance
with all applicable laws, ordinances, rules and other governmental requirements.
Tenant shall commence the construction of Tenant's Work promptly following
completion of the preconstruction activities provided for in Paragraph 3 below
and shall diligently proceed with all such construction. Tenant shall coordinate
Tenant's Work so as avoid interference with any other work being performed by or
on behalf of Landlord and other tenants at the Building.

 

B-1

 

--------------------------------------------------------------------------------

 

 

3. Preconstruction Activities.

 

(a) Prior to the commencement of Tenant's Work, Tenant shall submit the
following information and items to Landlord for Landlord's reasonable review and
approval:

 

(i) a detailed construction schedule containing the major components of Tenant's
Work and the time required for each, including the scheduled commencement date
of construction of Tenant's Work, milestone dates and the estimated date of
completion of construction;

 

(ii) an itemized statement of the estimated construction cost, including permits
and architectural and engineering fees;

 

(iii) the names and addresses of Tenant's contractors (including the general
contractor and such contractors' subcontractors) including any
project/construction manager to oversee the construction process to be engaged
by Tenant for Tenant's Work ("Tenant's Contractors"). The general  contractor
shall be selected by Tenant, subject to Landlord's  reasonable approval as
hereinafter provided. Landlord has the right to approve or disapprove Tenant's
Contractors. Tenant shall not employ as Tenant's Contractors any persons or
entities disapproved by Landlord. If Landlord has affirmatively approved only
certain contractor(s) and/or subcontractor(s) from Tenant's list, Tenant shall
employ as Tenant's Contractors only those persons or entities so approved.
Landlord may, at its election, designate a list of approved contractors for
performance of  work involving mechanical, electrical, plumbing or life-safety
systems, from which Tenant must select  its contractors for such work. If
Tenant  does not use Kent (Landlord's mechanical, electrical and plumbing
engineer) or Landlord's life­ safety contractor, then Tenant shall also be
responsible for Landlord's costs and expenses payable to such third parties in
connection with Landlord's review of the Plans and rights and responsibilities
under this Workletter, which costs shall be deemed to be Construction Costs.
Tenant shall let and hold the construction contracts with Tenant's Contractors.
In connection with the foregoing, Landlord hereby approves as Tenant's
Contractors: Bear Construction, Interior Construction  Group and Leopardo
Construction;

 

(iv) certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant's Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord; and

 

(v) the Plans for Tenant's Work, which Plans shall be subject to Landlord's
reasonable approval in accordance with Paragraph 3(c) below.

 

(b) Tenant will update such information and items by notice to Landlord of any
changes.

 

B-2

 

--------------------------------------------------------------------------------

 

 

(c) As used herein, the term "Plans" shall mean full and detailed architectural
and engineering plans and specifications covering Tenant's Work (including,
without limitation, architectural, mechanical and electrical working drawings
for Tenant's Work). The Plans shall be subject to Landlord's reasonable approval
and the approval of all local governmental authorities requiring approval, if
any and shall be in CAD format. Landlord shall give its approval or disapproval
(giving general reasons in case of disapproval) of the Plans within five (5)
business days after receipt thereof by Landlord. Landlord agrees not to
unreasonably withhold its approval of said Plans; provided, however, that
Landlord shall not be deemed to have acted unreasonably if it withholds it
consent because, in Landlord's opinion: (i) Tenant's Work is likely to affect
adversely Building systems, telecommunications or data transmission equipment or
systems, the structure of the Building or the safety of the Building and its
occupants, including possible disturbance of any Hazardous Materials; (ii)
Tenant's Work would adversely affect Landlord's ability to furnish services to
Tenant or other tenants; (iii) Tenant's Work would increase the cost of
operating the Building; (iv) Tenant's Work would violate any Laws; (v) Tenant's
Work contains or uses Hazardous Materials; (vi) Tenant's Work would adversely
affect the appearance of the Building; or (vii) Tenant's Work would adversely
affect another tenant's premises. The foregoing reasons, however, shall not be
exclusive of the reasons for which Landlord may withhold consent, whether or not
such other reasons are similar to or dissimilar from the foregoing. Landlord
shall cooperate with Tenant by discussing or reviewing preliminary plans and
specifications, at Tenant's request prior to completion of the full, final
detailed Plans, in order to expedite preparation of the final Plans and the
approval process. If Landlord notifies Tenant that changes are required to the
final Plans submitted by Tenant, Tenant shall, within five (5) business days
thereafter, submit to Landlord for its approval the Plans as amended in
accordance with the changes so required. The Plans shall also be revised, and
Tenant's Work shall be changed, to incorporate any work required in the
Relocation Premises by any local governmental field inspector. Landlord shall,
within five (5) business days, give its approval or disapproval (giving general
reasons in case of disapproval) of Tenant's revisions to the final Plans.
Landlord's approval of the Plans shall in no way be deemed to be a
representation or warranty of Landlord that such Plans are adequate for any use
or comply with any applicable laws, ordinances or regulations or other
governmental requirements; or be deemed to be an acceptance or approval of any
element therein contained which is in violation of any applicable laws,
ordinances, regulations or other governmental requirements.

 

(d) No Work shall be undertaken  or commenced by Tenant in the Relocation
Premises until:

 

(i) the Plans have been submitted to and approved by Landlord;

 

(ii) all necessary building permits have been obtained by Tenant;

 

(iii) all required insurance coverages have been obtained by Tenant, but failure
of Landlord to receive evidence of such coverage upon commencement of Tenant's
Work shall not waive Tenant's obligations to obtain such coverages; and

 

B-3

 

--------------------------------------------------------------------------------

 

 

(iv) items required to be submitted to Landlord prior to commencement of
construction of Tenant's Work have been so submitted and have been approved,
where required.

 

4. Cost of Tenant's Work.

 

(a) Construction  Costs.   All costs of design and construction of Tenant's
Work, including, without limitation, the costs of all space planning,  
architectural, engineering and mechanical systems planning related thereto,
all   governmental and quasi-governmental approvals (including ADA and fire and
safety approvals) and permits required therefor, all direct and indirect
construction costs, including materials and labor, project management,
insurance, bonds and  other   requirements and a construction management fee
payable to Landlord as provided in Paragraph 4(e) below (collectively,
"Construction Costs"), shall be paid by Tenant, subject, however, to the
application of the Improvement Allowance described in Paragraph 4(b) below, not
previously disbursed pursuant to this Workletter (the "Available Allowance").

 

(b) Improvement Allowance. Provided that Tenant is not then in default under
this Workletter or the Lease beyond the expiration of any applicable notice and
grace periods, Landlord agrees to provide to Tenant an allowance (the
"Improvement Allowance") in the amount of One Million Four Hundred
Forty-Five  Thousand Six Hundred Eighty Dollars ($1,445,680.00) representing
approximately Fifty and 89/100 Dollars ($50.89) per rentable square foot of the
Relocation Premises, to be applied to the Construction Costs. If the costs of
Tenant's Work exceeds the Improvement Allowance, Tenant solely shall have
responsibility for the payment of such Excess Costs (as hereinafter defined).
The Construction Costs shall be paid by Landlord to the extent of, and shall be
deducted by Landlord from, the Available Allowance, as provided in Paragraph
4(c) below. Any unused portion of the Improvement Allowance that is not expended
or applied towards Construction Costs in accordance with the terms hereof on or
before March 31, 2017 will be deemed waived by Tenant and Landlord shall have no
further obligation with respect thereto.

 

(c) Procedure for Payment.

 

(i) Periodically after completion of a portion of Tenant's Work, and no more
than one time in any consecutive thirty (30) day period, Tenant may submit to
Landlord a payment request (the "Payment Request") for the Construction Costs of
Tenant's Work incurred and not previously paid by Landlord and the respective
amounts of such payments, which Payment Request shall be accompanied by the
following (collectively referred to as the "Accompanying Documentation"):

 

(A) a statement in writing under oath signed by Tenant and Tenant's architect or
project manager stating the various contracts entered into by Tenant for
Tenant's Work and with respect to each: the total contract price of all labor,
work, services and materials; the amounts theretofore   paid   thereon;   the  
amount   requested   for   the   current

 

B-4

 

--------------------------------------------------------------------------------

 

 

disbursement; the balance due for such labor, work, services and materials,
after payment of the current disbursement, to complete Tenant's Work in
accordance with the final Plans and the percentage of the Excess Costs incurred
and paid for by Tenant with respect to Tenant's Work as of the date of the
Payment Request (the "Excess Cost Percentage");

 

(B) a written application for payment from each of Tenant's contractors
disclosed in the aforesaid sworn Tenant's statement wherein each of Tenant's
contractors certifies completion and the cost of that particular portion of
Tenant's Work for which payment is requested and further certifies that the cost
to complete Tenant's Work remaining to be done under said contract will not
exceed the balance due thereunder (without including in such balance any
required retainages);

 

(C) all applications for payment to Tenant's architect and certificate for
payment executed by Tenant's architect on American Institute of Architect's form
G-702 and G-703;

 

(D) originals of partial waivers of lien from each of Tenant's contractors and
all materialmen and vendors requesting payment covering such requested payment;
and

 

(E) such other documentation reasonably requested by Landlord that is reasonably
and customarily required by landlords or lenders in  connection with tenant
improvement work performed by tenants.

 

(ii) Landlord will approve or disapprove the Accompanying Documentation within
ten (10) business days of Landlord's receipt thereof. If Landlord disapproves
any of the Accompanying Documentation, Landlord shall notify Tenant of the
reason therefor.  If disapproved by the Landlord, Tenant shall then revise and
resubmit such documentation. Thereafter, to the extent such documentation is
approved or resubmitted by Tenant and then approved by Landlord, payment shall
be made within thirty (30) days following receipt by Landlord of the Payment
Request and the approved Accompanying Documentation. In connection with such
Payment Request, Landlord shall pay the amount of the payment request up to the
amount of the Improvement Allowance. Notwithstanding the foregoing or any other
provision hereof, Landlord shall only pay such Payment Request to the extent
approved by Landlord as provided herein and then only up to (x) the amount of
that percentage of the Improvement Allowance, which is the same percentage as
Tenant's then Excess Cost Percentage, such that Tenant and Landlord shall,
respectively, pay for the Construction Costs (for Landlord only up to the amount
of the Improvement Allowance) on a "pari passu" basis and (y) the amount of
ninety percent (90%) of the Improvement Allowance; provided that the remaining
ten percent (10%) of the Improvement Allowance shall be retained by Landlord and

 

B-5

 

--------------------------------------------------------------------------------

 

 

shall only be paid upon Tenant's compliance with the requirements of Section
4(c)(iii) below (the "Retainage").

 

(iii) Upon completion of Tenant's Work, Tenant shall furnish Landlord with
evidence reasonably satisfactory to Landlord that all of Tenant's Work has been
completed, and paid for, which evidence shall include the Accompanying
Documentation set forth above, full scale copies of the final "as-built" plans,
detailed breakdown of the total costs of Tenant's Work and final waivers of
liens and contractors' affidavits, in such form as may be reasonably required by
Landlord, from all parties performing labor or supplying materials or services
in connection with Tenant's Work showing that all of said parties have been
compensated in full and waiving all liens in connection with the Relocation
Premises and the Building. Landlord will approve or  disapprove the Accompanying
Documentation within ten (10) business days of Landlord's receipt thereof. If
Landlord disapproves any of the Accompanying Documentation, Landlord shall
notify Tenant of the reason therefor. If disapproved by the Landlord, Tenant
shall then revise and resubmit such documentation. Thereafter, to the extent
such documentation is approved or resubmitted by Tenant and then approved by
Landlord, payment shall be made within thirty (30) days following receipt by
Landlord of the Payment Request and the approved Accompanying Documentation. In
connection with such Payment Request, Landlord shall pay the amount of the
payment request up to the amount of the Improvement Allowance. Until Landlord
has received all of the documentation described in this Section, Landlord shall
have no obligation to disburse any portion of the Retainage to Tenant or
Tenant's contractors.

 

(d) Excess Costs. In the event that the Construction Costs exceed the
Improvement Allowance (the "Excess Costs"), all of the Excess Costs outstanding
upon exhaustion of the Improvement Allowance shall be borne exclusively by
Tenant and Tenant agrees to indemnify Landlord from and against any Excess
Costs. All amounts payable by Tenant pursuant to this Workletter shall be deemed
to be Additional Rent for purposes of the Lease. In connection with the Excess
Costs, Tenant shall deposit with Landlord the Letter of Credit as hereinafter
defined. Within three (3) business days of the receipt by Tenant of permits from
the local governmental authority which allow Tenant to commence the performance
of Tenant's Work, and subject to the terms and conditions set forth in this
Paragraph, Tenant shall as security for the performance of Tenant's obligations
under this Workletter, cause to be delivered via overnight delivery or other
verifiable means to Landlord directly from the issuer thereof an unconditional,
standby and irrevocable letter of credit (such letter of credit and any
amendment or replacement thereof is defined herein as the "Letter of Credit") in
favor of Landlord and its successors and assigns, in the amount of One Million
Four Hundred Thousand Dollars ($1,400,000.00). The Letter of Credit hereunder
and any replacement shall expire no earlier than October 31, 2016, provided that
on or before said date (i) Tenant's Work has been completed by said date, (ii)
the Excess Costs have been paid for by Tenant, and (iii) the requirements set
forth in Section 4(c)(iii) above have been satisfied ("Tenant's Work Completion
Date"). In the event that Tenant's Work Completion Date has not occurred

 

B-6

 

--------------------------------------------------------------------------------

 

 

by October 31, 2016, then Tenant shall deliver to Landlord in accordance with
the procedures described herein, a replacement Letter of Credit in the amount of
the Excess Costs then remaining as of said date which have not met the
requirements of the foregoing sentence, such replacement Letter of Credit to
continue until said requirements have been satisfied. Tenant shall ensure that,
at all times after the delivery to Landlord of the Letter of Credit and through
Tenant's Work Completion Date, an unexpired Letter of Credit shall be in the
possession of Landlord. Failure by Tenant to so  cause to be delivered to
Landlord as described herein any replacement Letter of Credit shall entitle
Landlord to draw on the then outstanding Letter of Credit and retain the entire
proceeds thereof as part of the Letter of Credit under this Lease unless and
until Tenant provides Landlord with the required replacement Letter of Credit.
The Letter of Credit shall be in form and substance reasonably satisfactory to
Landlord. The form of the Letter of Credit attached hereto as Exhibit E is
satisfactory to Landlord. If the form of Letter of Credit normally issued by
Tenant's financial institution is different than the form of Letter of Credit
attached hereto as Exhibit E, Landlord's approval thereof shall not be
reasonably withheld provided that such letter of credit is consistent with the
terms stated in this Paragraph. Tenant shall bear all costs and expenses related
to maintaining the Letter of Credit, including the fees of the financial
institution that issues the Letter of Credit. Tenant shall pay for Tenant's Work
when required under its contracts for Tenant's Work and shall not permit the
Relocation Premises or the Building to become subject to any lien on account of
labor, material or services furnished to Tenant. If Tenant fails to pay for
Tenant's Work when due and as a result, or otherwise any mechanics' lien is
filed in connection with Tenant's Work, then, upon ten (10) business days' prior
notice to Tenant and following Tenant's failure to pay or file a bond over such
lien within such 10-day period, Landlord may draw against the Letter of Credit
such amounts as necessary to pay for that portion of Tenant's Work which Tenant
has failed to remove or bond over the lien. Landlord agrees that in the event
Tenant has bonded over the lien due to a dispute, Landlord shall not have the
right to draw against the Letter of Credit for such amounts in dispute. Except
as set forth above, Landlord may draw upon the Letter of  Credit, in whole or in
part, and use all or  any part of the draw on the Letter of Credit for the
payment of Tenant's Work, including any Excess Costs or other amounts which
Landlord may pay or become obligated to pay by reason of such failure, or to
compensate Landlord for any loss or damage which Landlord may suffer by reason
of such failure. If the Letter of Credit is drawn upon, in whole or in part,
Tenant shall within ten (10) days after written demand therefore restore the
Letter of Credit to the amount of Excess Costs remaining. Landlord shall not be
required to keep the cash proceeds of any draw on the Letter of Credit separate
from its general funds, and Tenant shall not be entitled to interest on such
cash proceeds. In no event shall the cash proceeds of any draw on the Letter of
Credit be considered an advance payment of rent, and in no event shall Tenant be
entitled to use such cash proceeds for the payment of rent. The Letter of Credit
(or any balance thereof as reduced by any draw thereunder) shall be returned to
Tenant within five (5) business days after Tenant's Work Completion Date.

 

(e) Construction   Ma nagement   Fee.   Within ten (10) days following the date
of an invoice, Tenant shall, for supervision and administration of the
construction and installation of Tenant's Work, pay Landlord a construction
management fee equal to one percent   (1%) of the hard Construction   Costs for
Tenant's Work, being the costs of

 

B-7

--------------------------------------------------------------------------------

 

 

materials and labor, which may be paid from the unused portion of the
Improvement Allowance (if any).

 

5. Change Orders. All changes to the final Plans requested by Tenant must be
approved by Landlord in advance of the implementation of such changes as part of
Tenant's Work.

 

6. Standards of Design and Construction and Conditions of Tenant's Performance.
All work done in or upon the Relocation Premises by Tenant shall be done
according to the standards set forth in this Paragraph, except as the same may
be modified in the Plans approved by or on behalf of Landlord and Tenant.

 

(a) Tenant's Plans and all design and construction of Tenant's Work shall comply
with all applicable statutes, ordinances, regulations, laws, codes and industry
standards, including, but not limited to, requirements of Landlord's fire
insurance underwriters. Approval by Landlord of the Plans shall not constitute a
waiver of this requirement or assumption by Landlord of responsibility for
compliance. Where several sets of the foregoing laws, codes and standards must
be met, the strictest shall apply where not prohibited by another law, code or
standard or an equivalent thereof.

 

(b) Tenant shall obtain, at its own cost and expense, all required building
permits and, when construction has been completed, shall obtain, at its own cost
and expense, an occupancy permit for the Relocation Premises, if any, to the
extent required, copies of which permits shall be delivered to Landlord.

 

(c) Tenant's Contractors shall be licensed contractors, possessing good labor
relations, capable of performing quality workmanship and working in harmony with
Landlord's contractors and subcontractors and with other contractors and
subcontractors in the Building. All work shall be coordinated with any other
construction or other work in the Building in order not to affect adversely
construction work being performed by or for Landlord or its tenants, it being
understood that, in the event of any conflict, Landlord and its contractors and
subcontractors shall have priority over Tenant and Tenant's Contractors.

 

(d) Landlord shall have the right, but not the obligation, to perform on behalf
of and for the account of Tenant, subject to reimbursement by Tenant, any work
(i) which Landlord reasonably deems to be necessary on an emergency basis, (ii)
which pertains to structural components, building systems or the
general  utility systems for the Building,

(iii) which pertains  to the erection of temporary safety barricades or signs
during construction, or (iv) which pertains to patching of Tenant's Work and
other work in the Building.

 

(e) Tenant shall use only new, first-class materials in Tenant's Work, except
where explicitly shown otherwise in the Plans approved by Landlord and Tenant.
Tenant shall obtain warranties of at least one (1) year's duration from the
completion of Tenant's Work against defects in workmanship and  materials on all
work performed and equipment installed  in the Relocation Premises as part of
Tenant's Work.   Tenant shall

 

B-8

--------------------------------------------------------------------------------

 

 

not knowingly permit any liens to be filed in connection with Tenant's Work
against the Relocation Premises or the Building.

 

(f) Tenant and Tenant's Contractors, in performing work, shall not interfere
with other tenants and occupants of the Building. Tenant and Tenant's
Contractors shall make all efforts and take all steps appropriate to
construction activities undertaken in a fully occupied, first-class office
building so as not to interfere with the operation of the Building and shall, in
any event, comply with all reasonable rules and regulations existing from time
to time at the Building. Tenant and Tenant's Contractors shall take all
precautionary steps to minimize dust, noise and construction traffic and to
protect their facilities and the facilities of others affected by Tenant's Work
and to properly police same. Construction equipment and materials are to be kept
within the Relocation Premises, and delivery and loading of equipment and
materials shall be done at such locations and at such time as Landlord shall
reasonably direct so as not to burden the construction or operation of the
Building.

 

(g) Landlord shall have the right to order Tenant or any  of Tenant's
Contractors who violate the requirements imposed on Tenant or Tenant's
Contractors in performing work to cease work and remove its equipment and
employees from the Building.

 

(h) Charges for any service relating to Tenant's Work (including hoisting and
the like) shall be the responsibility of Tenant and shall be paid for by Tenant
at Landlord's rates; provided that during the period of construction of Tenant's
Work Tenant shall not be charged for the use of the freight elevator, nor  for
utilities. With respect to hoisting, the Building does not have any charges for
hoisting, except that Tenant shall pay for labor charges for the Building
engineer to supervise the hoisting, which charges on an overtime basis are
billed at $105 per hour. Tenant will be responsible to pay for the associated
Village permit fees for the crane, costs of any repairs and restoration as a
result of any damage to landscaping of the Building or to the Building and any
trades associated with window removal, etc. Tenant shall have the right to use
the freight elevators of the Building after business hours, subject to
scheduling by Landlord. Tenant shall arrange and pay for removal of construction
debris and shall not place debris in the Building's waste containers.

 

(i) Tenant shall permit access to the Relocation Premises, and Tenant's Work
shall be subject to inspection, by Landlord and Landlord's architects,
engineers, contractors and other representatives at all reasonable times during
the period in which Tenant's Work is being constructed and installed and
following completion of Tenant's Work.

 

(j) Tenant shall notify Landlord upon completion of Tenant's Work and shall
furnish Landlord with such further documentation as may be necessary under
Paragraph 3(c) above.

 

(k) Tenant shall have no authority to deviate from the Plans in performance of
Tenant's Work, except as authorized by Landlord and its  designated
representative in

 

B-9

--------------------------------------------------------------------------------

 

wntmg. Tenant shall furnish to Land lord "as-built" drawings of Tenant's Work
within fifteen (15) business days after completion of Tenant's Work.

 

(I) Provided the same will not adversely interfere with Tenant's construction
activities in the Relocation Premises, nor Tenant's use and occupancy of the
Relocation Premises, Landlord shall have the right to run utility lines, pipes,
conduits, duct work and component parts of all mechanical and electrical systems
where necessary or desirable through the Relocation Premises, to repair, alter,
replace or remove the same, and to require Tenant to install and maintain proper
access panels thereto.

 

(m) Tenant shall impose on and enforce all applicable terms of this Workletter
Agreement against Tenant's architect and Tenant's Contractors.

 

7. Insurance and Indemnification.   In addition to any insurance which may be
required under the Lease, Tenant shall secure, pay for and maintain or cause
Tenant's Contractors to secure, pay for and maintain during the continuance of
construction and fixturing work within the Building or Relocation Premises,
insurance in the following minimum coverages and limits of liability:

 

(i) Workers' compensation and employers' liability insurance with limits of not
less than $500,000.00, or such higher amounts as may be required from time to
time by any employee benefit acts or other statutes applicable where Tenant's
Work is to be performed, and in any event sufficient to protect Tenant's
Contractors from liability under the aforementioned acts;

 

(ii) comprehensive or commercial general liability insurance (including  
contractors'   protective   liability)   in   an   amount   not   less than

$3,000,000.00 combined single limit, whether involving bodily injury liability
(or death resulting therefrom) or property damage liability or a combination
thereof. Such insurance shall provide for explosion and collapse, completed
operations coverage and broad form blanket contractual liability coverage and
shall insure Tenant's Contractors against any and all claims for bodily injury,
including death resulting therefrom, and damage to the property of others and
arising from its operations under the contracts whether such operations are
performed by Tenant's Contractors or by anyone directly or indirectly employed
by any of them;

 

(iii) "special form" builder's risk insurance upon the entire Work to the full
insurable value thereof. This insurance shall include the interests of Landlord
and Tenant (and their respective contractors and subcontractors of any tier to
the extent of any insurable interest therein) in Tenant's Work and shall insure
against the perils of fire and extended coverage and shall include "all risk"
builder's risk insurance for physical loss or damage including, without
duplication of coverage, theft, vandalism and malicious mischief. Ifportions of
Tenant's Work are stored off the site of the Building or in transit to said site
are not covered under said "all risk" builder's risk insurance, then Tenant
shall effect and maintain similar property insurance on such portions of
Tenant's Work. Any loss insured under said "all risk" builder's risk insurance
is to be adjusted with Landlord and Tenant

 

B-10

--------------------------------------------------------------------------------

 

 

and made payable to Landlord as trustee for the insureds, as their interests may
appear.

 

All pol icies (except Tenant's workers' compensation policy) shall be endorsed
to include as additional insured parties Landlord and its beneficiaries, their
partners, directors, officers, employees and agents, Landlord's contractors,
Landlord's architects, and such additional persons as Landlord may designate.
The waiver of subrogation provisions contained in the Lease shall apply to all
insurance policies (except Tenant's workers' compensation policy) to be obtained
by Tenant pursuant to this Paragraph. The insurance policy endorsements shall
also provide that all additional insured parties shall be given thirty (30)
days' prior written notice of any reduction, cancellation or nonrenewal of
coverage (except that ten (10) days' notice shall be sufficient in the case of
cancellation for nonpayment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by said  additional insured parties.
Additionally, where applicable, each policy shall contain a cross-liability and
severability of interest clause.

 

Without limitation of the indemnification provisions contained in the Lease, to
the fullest extent permitted by law Tenant agrees to indemnify, protect, defend
and hold harmless Landlord, Landlord's contractors and Landlord's architects and
their partners, directors, officers, employees and agents, from and against all
claims, liabilities, losses, damages and expenses of whatever nature arising out
of or in connection with Tenant's Work or the entry of Tenant or Tenant's
Contractors into the Building and the Relocation Premises, including, without
limitation, mechanics' liens or the cost of any repairs to the Relocation
Premises or Building necessitated by activities of Tenant or Tenant's
Contractors and bodily injury to persons (including, to the maximum extent
provided by law, claims arising under the Illinois Structural Work Act) or
damage to the property of Tenant, its employees, agents, invitees or licensees
or others. It is understood and agreed  that the foregoing indemnity shall be in
addition to the insurance requirements set forth above and shall not be in
discharge of or in substitution for same or any other indemnity or insurance
provision of the Lease.

 

8. Miscellaneous.

 

(a) Except as expressly set forth herein or the Lease, Landlord has no agreement
with Tenant and has no obligation to do any work with respect to the Relocation
Premises.

 

(b) If Tenant fails to make any payment relating to Tenant's Work as required
hereunder, Landlord, at its option, may complete Tenant's Work pursuant to the
approved Plans and continue to hold Tenant liable for the costs thereof and all
other costs due to Landlord. Tenant's failure to pay any amounts owed by Tenant
hereunder when due or Tenant's failure to perform its obligations hereunder
shall also constitute a default under the Lease, and Landlord shall have all the
rights and remedies granted to Landlord under the Lease for nonpayment of any
amounts owed thereunder or failure by Tenant to perform its obligations
thereunder.

 

(c) Notices under this Workletter shall be given in the same manner as under the
Lease.

 

 

 

B-11

 

--------------------------------------------------------------------------------

 

 

(d) The liability of Landlord hereunder or under any amendment hereto or any
instrument or document executed in connection  herewith (including, without
limitation, the Lease) shall be limited to and enforceable solely against
Landlord's interest in the Building.

 

(e) The headings set forth herein are for convenience only.

 

(f) Tenant's Work shall be deemed to be "Substantially Complete" for all
purposes under this Workletter and Section 2(b) of the Third Amendment on the
date Tenant substantially  completes Tenant's Work in accordance with the Plans,
except for those minor incomplete items that do not materially interfere with
Tenant's use and occupancy of the Relocation Premises (as determined by
Landlord's architect). Iffor any reason Tenant's Work is not Substantially
Completed by the scheduled Relocation Commencement Date described in Section
2(b), Landlord shall not be liable for any claims, damages or liabilities in
connection therewith or by reason thereof, nor shall the same make the Third
Amendment void or voidable.

 

(g) This Workletter sets forth the entire agreement of Tenant and Landlord
regarding Tenant's Work. This Workletter may only be amended if in writing and
duly exee,:uted by both Landlord and Tenant.

 

 

C-12

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

DECLARATION OF THE RELOCATION COMMENCEMENT DATE

 

This Declaration of the Relocation Commencement Date is made as of --------·'
201_,  by  TR  DEERFIELD   OFFICE  LLC,  a  Delaware   limited       liability
company ("Landlord"), and SURGICAL CARE AFFILIATES, LLC, a Delaware limited
liability company ("Tenant"), who agree as follows:

 

1. Landlord and Tenant entered into that certain Standard Office Lease dated as
of May 10, 2010 (the "Original Lease"), as amended by that certain First
Amendment to Lease dated April 13, 2011  (the "First Amendment"), as further
amended by that certain Second Amendment to Lease dated August 22, 2013 (the
"Second Amendment") and as further amended by that certain Third   Amendment  
to   Office   Lease   dated2016 (the "Third Amendment,", collectively the
"Lease") under which Landlord demised to Tenant the premises containing 7,526
rentable square feet located in Suites 250 and 255 on the second (2nd) floor
(the "Existing Premises") of the building located at 520 Lake Cook Road,
Deerfield, Illinois and, in addition thereto, premises containing approximately
28,410 rentable square feet located in Suite 410 on the fourth (4th) floor (the
"Relocation Premises") of the building located at 510 Lake Cook Road, Deerfield,
Illinois as more particularly set forth in the Lease. All capitalized terms
herein are as defined in the Lease.

 

2. Pursuant to the Lease, Landlord and Tenant agreed to and do hereby confirm
the following matters as of the Relocation  Commencement Date of the Relocation
Term:

 

 

a.

the Relocation Delivery Date of the Lease is             2016;

 

b.

the Relocation Commencement Date of the Lease is            ,· 2016;

 

 

c.

the Relocation Expiration Date of the Lease is          .

 

 

d.

the Give Back Date of the Existing Premises under the Lease is         , 2016;
and

 

 

e.

the surrender date for the Temporary Space under the Lease is          , 2016.

 

 

3.

Tenant confirms that:

 

 

a.

it has accepted possession of the Relocation Premises as provided  in the Lease;

 

 

b.

Landlord has fulfilled all of its obligations under the Lease as of the date
hereof; the Lease is in full force and effect and has not been modified,
altered, or amended, except as follows:                     ; and

 

 

 

c.

there are no set-offs or credits against Rent, and no Security Deposit  or
prepaid Rent has been paid except as provided by the Lease.

 

 

 

C-1

 

--------------------------------------------------------------------------------

 

4. The provisions of this Declaration  of Relocation Commencement Date shall
inure to the benefit of, or bind, as the case may require, the parties and their
respective successors and assigns, and to all mortgagees of the Building,
subject to the restrictions on assignment and subleasing contained in the Lease,
and are hereby attached to and made a part of this Lease.

 

 

LANDLORD:

 

TR DEERFIELD OFFICE LLC,

a Delaware limited liability company

 

 

By:

Cornerstone Real Estate Advisers LLC, a Delaware limited liability company, its
Manager

 

 

 

[gpkgiqylmh0l000003.jpg]

 

 

 

TENANT:

 

SURGICAL CARE AFFILIATES, LLC, a

Delaware limited liability company

 

[gpkgiqylmh0l000004.jpg]

 

 

C-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

This instrument was prepared by and after recording should be returned to:

 

Voya Investment Management LLC

 

5780 Powers Ferry Road N.W., Suite 300

Atlanta, Georgia 30327

Attention: Real Estate Legal Department

 

[gpkgiqylmh0l000005.jpg]

 

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT   AGREEMENT

 

 

This Subordination, Non-Disturbance and Attornment Agreement (this "Agreement"),
dated the _ day of, 2016, is executed by and among Voya Insurance and Annuity
Company, an Iowa corporation, with its principal office at c/o Voya Investment
Management LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327
(the "Lender"); Surgical Care Affiliates, LLC, a Delaware limited liability
company, with its· principal office at 569 Brookwood Village, Suite 901,
Birmingham, Alabama, 35209 (the "Tenant"); and TR Deerfield Office LLC, a
Delaware limited liability company, with its principal office at c/o Cornerstone
Real Estate Advisers LLC, 150 S. Wacker Dr. Suite 350, Chicago, IL 60606 (the
"Borrower" and/or the "Landlord").

 

RECITALS

 

WHEREAS, Tenant has entered into a certain Standard Office Lease dated as of May
10, 2010, as amended by that certain First Amendment to Lease dated April 13,
2011, as further amended by that certain Second Amendment to Lease dated August
22, 2013 and as further amended by that certain Third Amendment   to Office
Lease dated2016 (collectively the "Lease") with Borrower covering certain
premises containing approximately 7,526 rentable square feet designated  as
Suites 250 and 255 on the second (2nd) floor (the "Existing Premises") of the
building located at 520 Lake Cook Road, Deerfield, Illinois and, in addition
thereto, premises containing approximately 28,410 rentable square feet located
in Suite 410 on the fourth (41h) floor (the "Relocation Premises") of the
building located at 510 Lake

 

D-1

 

--------------------------------------------------------------------------------

 

 

Cook Road, Deerfield, Illinois (collectively, the "Premises"), and commonly
known as Corporate500 Centre and being more particularly described on Exhibit A
attached hereto (the "Property").

 

WHEREAS, Borrower has granted a first lien interest in the Property and the
Premises to Lender by delivery of that certain Mortgage, Security Agreement,
Financing Statement and Fixture Filing dated August 27, 2015 and recorded in the
Land Records of Lake County, State of Illinois on August 28, 2015 as File No.
7226338 (the "Mortgage") and an Assignment of Rents and Leases dated August 27,
2015 and recorded in the Land Records of Lake County, State of Illinois on
August 28, 2015 as File No. 7226339 (the "Assignment") .

 

WHEREAS, Tenant desires to be assured of continued possession of the Premises
under the terms of the Lease and subject to this Agreement and the terms of the
Mortgage and the Assignment.

 

NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) by each party
in hand paid to the other, the receipt of which is hereby acknowledged, ahd in
consideration of the mutual promises, covenants, and agreements herein
contained, the parties hereto, intnding to be legally bound hereby, promise,
covenant and agree as follows:

 

1. Subordination. Subject to the terms and conditions of this Agreement, the
Lease and all estates, liens and charges therein contained or created thereunder
is and shall be subject and subordinate to the lien and effect of the Mortgage
and to all renewals, modifications, consolidations, replacements and extensions
thereof, to the full extent of the indebtedness secured thereby.

 

2. Non-Disturbance. In the event Lender takes possession of the Property by a
foreclosure of the Mortgage, or takes a deed in lieu of foreclosure, Lender
agrees not to affect or disturb Tenant's right to possession of the Premises in
the exercise of Lender's rights so long as Tenant is not in default under any of
the terms, covenants or conditions of the Lease beyond any applicable notice and
cure or grace periods and provided Tenant has not commenced a voluntary case
under the Federal Bankruptcy Code, had an order for relief in an involuntary
case entered against it or taken any action for the purpose of taking advantage
of any law relating to the relief of debtors.

 

3. Attornment. Tenant hereby agrees that in the event of a foreclosure sale or
deed in lieu of foreclosure under the Mortgage, Tenant will and hereby does
attom to the foreclosure successor so that the Lease and the relationship of
Landlord and Tenant shall exist between such  foreclosure successor and Tenant;
provided, however, that if the foreclosure successor is Lender, its successor or
assigns, Lender shall not be:

 

 

a.

liable for any act or omission of any prior landlord (including the Borrower),
except with respect to defaults continuing on the date that such Lender
succeeded to Landlord's interest under the Lease, in each case to the extent
such Lender received prior written notice detailing such default(s) and an
opportunity to cure same pursuant to Section 6 hereof; or

 

 

D-2

--------------------------------------------------------------------------------

 

 

 

b.

subject to any offsets or defenses which Tenant might have against any prior
landlord (including the Borrower), except with respect to defaults continuing on
the date that such Lender succeeded to Landlord's interest under the Lease, in
each case to the extent such Lender received prior written notice detailing such
default(s) and an opportunity to cure same pursuant to Section 6 hereof; Lender
acknowledges that its exclusion from liability, offset and defenses set forth in
(a) and (b) above shall not apply to actions or omissions of Lender from and
after the date it becomes the foreclosure successor; or

 

 

 

c.

bound by any rent or additional rent which Tenant might have paid  for more than
the current month to any prior landlord (including the Borrower); or

 

 

 

d.

liable for repayment of any security deposit not actually paid to Lender; or

 

 

e.

bound by any amendment or modification of the Lease made without Lender's prior
written consent that either reduces the term of the Lease, reduces the rental
payable by Tenant or imposes greater duties on Landlord under the Lease; or

 

 

 

f.

bound by any provision in the Lease which obligates the landlord thereunder (i)
to construct or complete any building or structure or to make any improvements
or to perform any other construction work (including any work necessary to
prepare the Premises for Tenant's occupancy) or (ii) to pay to Tenant (or permit
application against rent due under the Lease for) any reimbursement, credit or
allowance for construction or build-out performed by Tenant; or

 

 

 

g.

bound by any purchase option or right  of first refusal  to purchase the
Premises or the Property contained in the Lease, if any, with respect to the
Premises or the Property or any part thereof.

 

 

Such attornment shall be deemed effective and self-operative without the
necessity of executing any further instrument immediately upon the Lender's or
foreclosure successor's succession to the interest of Borrower to the Property.

 

4. Intentionally Deleted.

 

5. Consent to Assignment of Lease; Payment of Rents. Tenant hereby consents to
the Assignment by Borrower to Lender of all of the right, title and interest of
Landlord in and to the Lease pursuant to the Assignment.   Tenant is hereby
advised that said Assignment includes, among other things, the full and complete
assignment by Borrower to Lender of all right, power and privilege of Borrower
to direct the party to whom rents and other payments under the Lease are to be
paid, which right to direct payment is unconditional and unrestricted and may be
exercised by Lender at any time, both before and after the occurrence of any
default under the Mortgage. Pursuant to such right to direct payment, Lender
hereby directs Tenant, until further notification by Lender, to pay all rents
and other amounts payable by Tenant under the Lease to Borrower. Upon request by
Lender that Tenant pay all rents and other amounts payable by Tenant under the
Lease directly to Lender or any other person, Tenant thereafter shall make all
such payments directly to Lender or such other person at the address set forth
in such request,

 

D-3

 

--------------------------------------------------------------------------------

 

 

unti l further notification by Lender. Borrower hereby releases Tenant from
liability for any such rent payments made by Tenant to Lender or such other
person pursuant to Lender's request, and agrees that all such payments shall be
credited to Tenant under the Lease as if Tenant had made such payments directly
to Landlord.

 

6. Lender Right to Cu re Lease Defaults. If Borrower defaults under the Lease,
Tenant shall give written notice to Lender specifying the default and specifying
the steps necessary to cure the default, and Lender shall be given the
opportunity without undertaking Borrower's obligations to cure such default.
Lender shall have thirty (30) days after receipt of such notice to cure such
default or cause it to be cured, if Lender elects to do so; provided, however,
that in the event Lender has begun action to cure the default, but not completed
the same within the thirty (30)

day period, the Tenant agrees that Lender shall be permitted such time as is
reasonably necessary to complete curing such default; and provided further,
however, that if the default is such that it cannot practically be cured by
Lender without taking possession of the Property, Lender shall be permitted such
additional time as necessary to acquire possession of the Property by
foreclosure or otherwise, in order to cure such default During such cure period,
Tenant shall not terminate the Lease or exercise any other remedy thereunder
with respect to such default, except for any self-help rights Tenant has under
the Lease.

 

7. No Assumption by Lender. Tenant acknowledges and agrees that Lender has not
assumed and does not have any obligation or liability under or pursuant to the
Lease by reason of the Mortgage or the Assignment until Lender forecloses the
Mortgage or accepts a deed-in-lieu

of foreclosure, and then Lender shall be obligated under the Lease subject to
the terms of this Agreement.

 

8. Tenant Covenants. Tenant covenants and agrees with Lender that, without the
prior written consent of Lender: (a) Tenant will not pay rent under the Lease
more than one calendar month in advance of the accrual thereof; (b) Tenant will
not amend or modify the Lease (except as set forth in the Lease to either reduce
the term of the Lease, reduce the rental payable by Tenant or impose greater
duties on Landlord under the Lease or (by agreement with Borrower) terminate the
Lease (except that nothing herein shall limit Tenant's ability to exercise any
express rights of termination as set forth in the Lease and Tenant may exercise
such express termination rights without the consent of Mortgagee); and (c)
Tenant will not assign or pledge the Lease or its rights or obligations
thereunder except as expressly permitted in the Lease without Landlord's
consent.

 

9. Notices. Tenant shall mail or transmit copies of all written notices (other
than routine notices transmitted in the ordinary course of business) it may give
Borrower with respect to the Lease to Lender simultaneously with the delivery or
mailing of such notices to Borrower.   All notices or other communications which
are required or permitted hereunder to be given to any party shall be in writing
and shall be deemed sufficiently given if delivered personally or by registered
or certified mail, return receipt requested or by overnight delivery service, to
the address of such party specified below, or to such other address as the
addressee may have specified in a notice duly given to the sender as provided
herein:

 

 

D-4

 

--------------------------------------------------------------------------------

 

If to Lender, to:           Voya Insurance and Annuity Company

c/o Voya Investment Management LLC 5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349

Attention: Mortgage Asset Management

 

 

If to Tenant, to:

 

 

 

 

And a copy to:

 

 

 

 

 

 

If to Borrower, to:

 

 

 

 

 

 

10.

Miscellaneous.



Surgical Care Affiliates, LLC

569 Brookwood Village, Suite 901

Birmingham, Alabama   35209 Attention: Legal Services Department

 

Surgical Care Affiliates - 510 Lake Cook Road,

Deerfield, IL

c/o Colliers International-Corporate Solutions 301 University Avenue, Suite 100

Sacramento, CA 95825 Surgical.Care@colliers.com

 

TR Deerfield Office LLC

c/o Cornerstone Real Estate Advisers LLC. 150 S. Wacker Dr. Suite 350

Chicago, Illinois 60606 Attention: Asset Management

 

 

 

a.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Illinois. This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument.

 

 

 

b.

Tenant hereby acknowledges and agrees that (i) any foreclosure successor shall
have the right to assign its rights and obligations under the Lease to any other
person to whom the Property is transferred, and upon such assignment  and
assumption such foreclosure successor shall have no further obligation or
liability under the Lease, and

 

(ii) the obligations of any foreclosure successor under the Lease shall not be
personal obligations of such foreclosure successor, and recourse on such
obligations may be had only against the right, title and interest of such
foreclosure successor in and to the Property.

 

 

c.

Tenant agrees that, within ten (10) days after receipt of request therefor from
Borrower or Lender, Tenant will execute and deliver to Borrower and Lender a
tenant estoppel certificate stating that, to the best of the Tenant's knowledge:
(a) that the Lease is in full force and effect and has not been amended or
modified (or stating any such amendment or modification); (b) Borrower is not in
default under the Lease (or if such default exists specifying such default), and
Tenant has no offsets, defenses or counterclaims against Borrower (or any prior
landlord) under the Lease with respect to the enforcement of Tenant's
obligations thereunder (or specifying such matters, if

 

 

D-5

 

--------------------------------------------------------------------------------

 

 

they in fact exist); (c) the date to which the minimum rent and any additional
rent or other charges payable under the Lease have been paid; and (d) that
Tenant is not in default under the Lease (or specifying any such defau lt or
event that does exist, and what action Tenant is taking or proposes to take to
cure the same).

 

 

d.

This Agreement shall be binding  upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

D-6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement under seal as
of the day and year first above written.

 

 

LENDER:

 

 

WITNESS or ATTEST:

VOYA INSURANCE AND ANNUITY COMPANY

 

 

 

By:

Voya Investment Management LLC, as Authorized Agent

 

By: (SEAL)

Name: ________________

Title: __________________

 

BORROWER:

 

 

WITNESS or ATTEST:

TR DEERFIELD OFFICE LLC

 

 

 

By:

Cornerstone Real Estate Advisers LLC, Its Manager

 

 

 

By:____________________(SEAL)

Name:                                    

Title: __________________

TENANT:

 

 

WITNESS or ATTEST:

SURGICAL CARE AFFILIATES,  LLC, a Delaware limited liability company

 

 

 

By:                  (SEAL)     

Name:                                         

Title:                                                    

 

D-7

--------------------------------------------------------------------------------

 

 

STATE OF GEORGIA)

) SS. COUNTY OF FULTON)

 

I, the undersigned, a notary public in and for said County, in the State
aforesaid, DO HEREBY   CERTIFY   that, as a of Voya Investment Management LLC,
the authorized agent for Voya Insurance and Annuity Company, an Iowa
corporation, personally known to me to be the same person whose name is
subscribed to the  foregoing instrument as such, appeared before me this day in
person   and   acknowledged   that,   as   such, he signed and delivered the
said instrument, as his free and voluntary act, and as the free and voluntary
act and deed of said company, for the uses and purposes therein set forth.

 

GIVEN under my hand and official seal this _ day of              , 201  .

 

 



Notary Public

My Commission expires:                                       

 

 

 

STATE OF ILLINOIS)

) SS.

COUNTY OF COOK)

 

I, the undersigned , a notary public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that , as a of Cornerstone Real Estate Advisers
LLC, the manager of TR Deerfield Office LLC, a Delaware limited liability
company, personally known to me to be the same person whose name is subscribed
to the foregoing instrument   as such , appeared before me this day in person  
and   acknowledged   that,   as   such he signed and delivered the said
instrument, as his free and voluntary act, and as the free and voluntary act and
deed of said company, for the uses and purposes therein set forth.

 

GIVEN under my hand and official seal this _ day of             , 201_.

 

 



Notary Public

My Commission expires:                                   _

 

D-8

--------------------------------------------------------------------------------

 

 

 

STATE OF ALABAMA       )

) SS. COUNTY OF JEFFERSON )

 

I, the undersigned, a notary public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that as a of Surgical Care Affiliates, LLC, a
Delaware limited liability company, personally known to me to be the same person
whose name is subscribed to the foregoing instrument   as such

--------- ' appeared before me this day in person and acknowledged that, as  
such, he signed and delivered the said instrument, as his free and voluntary
act, and as the free and voluntary act and deed of said company, for the uses
and purposes therein set forth.

 

GIVEN under my hand and official seal this _ day of                      , 201_.

 

 



Notary Public

My Commission expires:                                   

 

D-9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

DESCRIPTION OF THE PROPERTY

 

PARCEL 1:

 

LOT 1 (EXCEPT THE SOUTH 20 FEET THEREOF) AND LOT 2 IN CORPORATE 500 SUBDIVISION,
A SUBDIVISION OF PART OF THE SOUTHWEST 1/4 OF SECTION 33, TOWNSHIP 43 NORTH,
RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF
RECORDED FEBRUARY 4, 1988 AS DOCUMENT 2654632, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 2:

 

A PERPETUAL NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1, FOR INGRESS AND
EGRESS AND UTILITY SERVICES, OVER PUBLIC WALKWAYS, DRIVEWAYS AND ROADWAYS,
INCLUDING, BUT NOT LIMITED TO, THE 4 LANE STREET ("MAIN ROAD") BETWEEN LAKE-COOK
ROAD AND KATES ROAD AS DESCRIBED IN THE DECLARATION  CREATING SAID EASEMENT
RECORDED FEBRUARY 16, 1988 AS DOCUMENT 2657231 AND AMENDED BY SCRIVENER'S
AFFIDAVIT RECORDED MAY 20, 1988 AS DOCUMENT 2683813 AND AS AMENDED BY
MODIFICATION RECORDED OCTOBER 7, 1991 AS DOCUMENT 3070336, (EXCEPT THEREFROM
THAT PART THEREOF FALLING IN PARCEL 1) IN LAKE COUNTY, ILLINOIS.

 

PARCEL 3:

 

THE NORTH 217 FEET OF THE SOUTH 267 FEET OF THE WEST 276.18 FEET OF THE EAST
476.18 FEET OF THE SOUTH 788.62 FEET OF THE SOUTH HALF OF THE SOUTHWEST 114 OF
SECTION 33, TOWNSHIP 43 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN,
(EXCEPTING THEREFROM THE SOUTH 20 FEET THEREOF), IN LAKE COUNTY, ILLINOIS.

 

PARCEL 4:

 

EASEMENT FOR PARKING AND INGRESS AND EGRESS FOR THE BENEFIT OF PARCEL 1 - LOT 2
OVER THE SOUTHERLY 15 FEET OF THE FOLLOWING DESCRIBED PROPERTY: THAT PART OF THE
SOUTHWEST 1/4 OF SECTION 33, TOWNSHIP 43 NORTH, RANGE 12, EAST OF THE THIRD
PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF
SAID SOUTHWEST 1/4; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS WEST, A
DISTANCE OF 876.18 FEET ALONG THE SOUTH LINE OF SAID SOUTHWEST 114 TO THE
NORTHEASTERLY LINE OF THE CHICAGO, MILWAUKEE, ST. PAUL AND PACIFIC RAILROAD;
THENCE NORTH 25 DEGREES 09 MINUTES 46 SECONDS WEST, A DISTANCE OF 1,944.80 FEET
ALONG THE NORTHEASTERLY LINE OF SAID

 

D-10

--------------------------------------------------------------------------------

 

 

RAILROAD TO A POINT ON THE SOUTHEASTERLY LINE OF KATES ROAD; THENCE NORTH 32
DEGREES 28 MINUTES 02 SECONDS EAST,  A DISTANCE OF 69.23 FEET ALONG THE
SOUTHEASTERLY LINE OF SAID ROAD TO THE POINT OF BEGINNING; THENCE NORTH 32
DEGREES 28 MINUTES 02 SECONDS EAST A DISTANCE OF

185.48FEET TO A POINT ON THE SOUTH LINE OF SAID KATES ROAD; THENCE SOUTH 89
DEGREES 54 MINUTES 13 SECONDS EAST ALONG SAID SOUTH LINE, A DISTANCE OF 824.12
FEET TO A POINT; THENCE SOUTHWESTERLY ALONG THE ARC OF A CIRCLE HAVINO A RADIUS
OF 2,251.83 FEET AND CONVEX NORTHWESTERLY, A DISTANCE OF 215.94 FEET TO A POINT;

 

THENCE SOUTH 84 DEGREES 36 MINUTES 14 SECONDS WEST ALONG TANGENT, A DISTANCE OF
392.01 FEET TO A POINT; THENCE SOUTHWESTERLY ALONG THE ARC OF A CIRCLE HAVINO A
RADIUS OF 634.07 FEET AND CONVEX NORTHWESTERLY, A DISTANCE OF 219.82 FEET TO A
POINT; THENCE SOUTH 64 DEGREES 44 MINUTES 24 SECONDS WEST, A DISTANCE OF 118.14
FEET TO THE POINT OF BEGINNING, AS GRANTED BY INSTRUMENT RECORDED DECEMBER 8,
1988 AS DOCUMENT 2747296, (EXCEPT THAT PART THEREOF LYING EAST OF THE WEST LINE
OF PARCEL 1 EXTENDED NORTHERLY) IN LAKE COUNTY, ILLINOIS.

 

 

COMMON ADDRESS: Corporate 500, 500-540 Lake Cook Road, Deerfield, Illinois 60015
PINS:   16-33-301-009 and 16-33-301-013

 

D-11

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF LETTER OF CREDIT

IRREVOCABLE STAND BY LETTER OF CREDIT NO.

 

 

Date: ------



, 201

 

 

 

BENEFICIARYTR Deerfield Office LLCc/o Cornerstone Real Estate Advisers LLC 150
S. Wacker Drive, Suite 350Chicago, Illinois 60606 Attention: Asset
ManagerAPPLICANTSurgical Care Affiliates, LLC Suite 250520 Lake Cook Road
Deerfield, Illinois 60015 Attention:

 

1. By the order of Surgical Care Affiliates, LLC ("Applicant"), we hereby issue
in favor of TR Deerfield Office LLC or any succeeding transferee ("Beneficiary")
our Irrevocable Standby Letter of Credit No .("Letter   of   Credit")   for  
the   amount   of

Dollars ($(the "Maximum Amount").

 

2. This Letter of Credit is effective immediately and expires at 5:00 p.m.
Eastern Time on                    ("Expiration Date").

 

3. Presentation(s) of draft(s) and certificate(s) to us by the Beneficiary in
accordance with this Letter of Credit shall be made at our offices located at
JPMorgan Chase Bank, N.A. c/o JPMorgan Treasury Services, 10420 Highland Manor
Dr., 4th Fl., Tampa, FL 33610 Att:  Standby Letter of Credit Department.
                   

 

4. The Beneficiary may make full or multiple partial draws from time to time
upon this Letter of Credit in an aggregate amount up to the Maximum Amount, as
in effect from time to time. Each such drawing shall be made by presentation to
us by the Beneficiary of a certificate and a draft, in the forms, respectively,
of Exhibits "E-1" and "E-2" hereto, each duly completed and signed by the
Beneficiary.

 

5. Applicant shall pay all costs of, or in connection with, this Letter of
Credit, including any transfer fees. This Letter of Credit cannot be amended,
discharged or terminated except by a writing signed by authorized
representatives of Beneficiary and the undersigned on or before the Expiration
Date.

 

6. Except as otherwise stated herein, this Letter of Credit is subject to the
Uniform Customs and Practice for Documentary Credits, 2007  revision,
International Chamber of Commerce Publication Brochure No. 600 ("UCP"). As to
matters not covered by the UCP and

 

D-11

--------------------------------------------------------------------------------

 

 

to the extent not inconsistent with the UCP, this  Letter  of Credit shall
be  governed by and construed in accordance with the laws of the State of New
York.

 

7.This Letter of Credit sets forth in full the terms of our undertaking, and
such terms shall not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to herein; and any
such reference shall not be deemed to incorporate in this Letter of Credit by
reference any document, instrument or agreement.

 

8.THIS LETTER OF CREDIT IS TRANSFERABLE, BUT ONLY IN ITS ENTIRETY, AND MAY BE
SUCCESSIVELY TRANSFERRED. TRANSFER OF THIS LETTER OF CREDIT SHALL BE EFFECTED BY
US UPON YOUR SUBMISSION OF THIS ORIGINAL   LETTER   OF   CREDIT,   INCLUDING  
ALL   AMENDMENTS,   IF ANY, ACCOMPANIED BY OUR TRANSFER REQUEST FORM DULY
COMPLETED AND SIGNED, WITH THE SIGNATURE THEREON AUTHENTICATED BY YOUR BANK. IF
YOU WISH TO TRANSFER THE LETTER OF CREDIT, PLEASE CONTACT US FOR THE FORM WHICH
WE SHALL PROVIDE   TO YOU UPON YOUR REQUEST. IN ANY EVENT, THIS LETTER OF CREDIT
MAY NOT BE TRANSFERRED TO ANY PERSON OR ENTITY LISTED IN OR OTHERWISE SUBJECT
TO, ANY SANCTION OR EMBARGO UNDER ANY APPLICABLE RESTRICTIONS. CHARGES AND FEES
RELATED TO SUCH TRANSFER WILL BE FOR THE ACCOUNT OF THE APPLICANT

 

Very truly yours,

 

 

 

 

 



[ISSUING BANK, NAME OF SIGNATORY, TITLE]

 

E-2

--------------------------------------------------------------------------------

 

 

EXHIBIT "E-1" CERTIFICATE

(Drawing Certificate)

 

 

 

 

 

                     201_

 

[ISSUING BANK

BRANCH AND ADDRESS]

 

 

Re:     Irrevocable Standby Letter of Credit No.          _

 

The undersigned, a duly authorized representative of the Beneficiary under the
above-referenced Letter of Credit, hereby certifies that the Beneficiary is
entitled to the sums to be drawn under the Letter of Credit pursuant to that
certain Lease dated by  and between Applicant and Beneficiary, as same may have
been subsequently amended, modified or assigned.

 

 

 

[Beneficiary]

 

E-3

--------------------------------------------------------------------------------

 

 

EXHIBIT "E-2"

 

SIGHT DRAFT

 

Drawn Under Irrevocable Letter of Credit No . ----

 

[gpkgiqylmh0l000006.jpg]                                                            
                                    ' 201_

 

To:[Issuing Bank and Address]

AT SIGHT, Pay to the order of                                _ ("Beneficiary"),
the sum of

--------United States Dollars (U.S. $--------

[Beneficiary]

E-4